Exhibit 10.8

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXECUTION COPY

 

 

 

--------------------------------------------------------------------------------

 

 

 

WARRANT PURCHASE AGREEMENT

 

 

 

between

 

 

 

EXELIXIS, INC.

 

 

 

and

 

 

 

SYMPHONY EVOLUTION HOLDINGS, LLC

 

--------------------------------------------------------------------------------

 

Dated as of June 9, 2005

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

          Page ARTICLE I DEFINITIONS    1

    SECTION 1.01

   DEFINITIONS    1 ARTICLE II PURCHASE AND SALE OF WARRANTS    1

    SECTION 2.01

   AUTHORIZATION TO ISSUE A WARRANTS    1

    SECTION 2.02

   AUTHORIZATION TO ISSUE THE B WARRANTS    2

    SECTION 2.03

   AUTHORIZATION TO ISSUE C WARRANTS    2

    SECTION 2.04

   PURCHASE AND SALE OF A WARRANTS    2

    SECTION 2.05

   PURCHASE AND SALE OF B WARRANTS    3

    SECTION 2.06

   PURCHASE AND SALE OF C WARRANTS    3

    SECTION 2.07

   WARRANT DATES    3 ARTICLE III CONDITIONS OF PURCHASE    3

    SECTION 3.01

   CONDITIONS PRECEDENT TO EACH PARTY’S OBLIGATIONS    3

    SECTION 3.02

   CONDITIONS PRECEDENT TO HOLDINGS’ OBLIGATIONS    4

    SECTION 3.03

   CONDITIONS PRECEDENT TO EXELIXIS’ OBLIGATIONS    5 ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS    7

    SECTION 4.01

   REPRESENTATIONS, WARRANTIES AND COVENANTS OF HOLDINGS    7

    SECTION 4.02

   REPRESENTATIONS, WARRANTIES AND COVENANTS OF EXELIXIS    10 ARTICLE V
INDEMNITY    11

    SECTION 5.01

   INDEMNIFICATION    11

    SECTION 5.02

   NOTICE OF CLAIMS    12

    SECTION 5.03

   DEFENSE OF PROCEEDINGS    13

    Section 5.04

   SETTLEMENT    14 ARTICLE VI TRANSFER RESTRICTIONS    14

    SECTION 6.01

   TRANSFER RESTRICTIONS.    14

    SECTION 6.02

   LEGENDS.    15

    SECTION 6.03

   WARRANT SHARE LEGEND REMOVAL    16

    SECTION 6.04

   IMPROPER TRANSFER.    16

    SECTION 6.05

   ORDERLY SALE    16 ARTICLE VII MISCELLANEOUS    17

    SECTION 7.01

   NOTICE OF MATERIAL EVENT    17

    SECTION 7.02

   NOTICES.    17

    SECTION 7.03

   GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE OF PROCESS    18

    SECTION 7.04

   WAIVER OF JURY TRIAL    18

    SECTION 7.05

   ENTIRE AGREEMENT    18

    SECTION 7.06

   AMENDMENT; SUCCESSORS; ASSIGNMENT; COUNTERPARTS    19 ANNEX A      EXHIBIT A
    

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT B

   1

EXHIBIT C

   1

EXHIBIT D

   1

 

Annex A

   Certain Definitions

Exhibit A

   Opinion of Cooley Godward LLP

Exhibit B

   Form of A Warrant

Exhibit C

   Form of B Warrant

Exhibit D

   Form of C Warrant

 

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

WARRANT PURCHASE AGREEMENT

 

This WARRANT PURCHASE AGREEMENT is dated as of June 9, 2005 (this “Agreement”)
by and between Exelixis, Inc., a Delaware corporation (“Exelixis”), and Symphony
Evolution Holdings LLC, a Delaware limited liability company (together with its
permitted successors, assigns and transferees, “Holdings”).

 

WHEREAS, contemporaneously with the execution of this Agreement, Holdings,
Exelixis, and Symphony Evolution, Inc., a Delaware corporation (“Symphony
Evolution”) are entering into a Purchase Option Agreement (the “Purchase Option
Agreement”) pursuant to which, among other things, Holdings is granting to
Exelixis an option to purchase (the “Purchase Option”) all of the equity
securities of Symphony Evolution (the “Symphony Evolution Equity Securities”)
owned, or hereafter acquired, by Holdings on the terms set forth in the Purchase
Option Agreement; and

 

WHEREAS, in consideration for Holdings’ grant of the Purchase Option to
Exelixis, Exelixis desires to issue and sell to Holdings the Warrants described
herein;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto (the “Parties”) agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01 Definitions. Capitalized terms used but not defined herein are used
as defined in Annex A hereto.

 

ARTICLE II

 

PURCHASE AND SALE OF WARRANTS

 

Section 2.01 Authorization to Issue A Warrants.

 

(a) Exelixis has authorized the issuance of certain warrants (the “A Warrants”)
representing the right to purchase 750,000 shares of Exelixis’ common stock
(“Exelixis Common Stock”), par value $0.001 per share, at a price per share that
shall be an amount equal to 125% of the average closing price of Exelixis Common
Stock, as reported in the Wall Street Journal, on the NASDAQ National Market, or
other national exchange that is the primary exchange on which Exelixis Common
Stock is listed, over a continuous period of sixty (60) trading days immediately
proceeding the second trading day prior to the Closing Date (as defined in
Section 2.04 hereof) (such shares, the “A Warrant Shares”). The A Warrants shall
be evidenced by certificates issued pursuant to this Agreement in the form set
forth in Exhibit B hereto, with such appropriate insertions, omissions,
substitutions, and other variations as are required or permitted by this
Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Section 2.02 Authorization to Issue the B Warrants.

 

(a) Exelixis has authorized the issuance of certain warrants (the “B Warrants”)
representing the right to purchase up to 750,000 shares of Exelixis Common
Stock, par value $0.001 per share, at a price per share that shall be an amount
equal to 125% of the average closing price of Exelixis Common Stock, as reported
in the Wall Street Journal, on the NASDAQ National Market, or other national
exchange that is the primary exchange on which Exelixis Common Stock is listed,
over a continuous period of sixty (60) trading days immediately proceeding the
second trading day prior to the Closing Date (such shares, the “B Warrant
Shares”). The B Warrants shall be evidenced by certificates issued pursuant to
this Agreement in the form set forth in Exhibit C hereto, with such appropriate
insertions, omissions, substitutions, and other variations as are required or
permitted by this Agreement.

 

(b) In the event that at any time on or prior to the Additional Funding Date (as
defined in the Funding Agreement), less than an aggregate amount equal to
$80,000,000.00 million (the “Maximum Committed Capital”) has been contributed by
Holdings to Symphony Evolution (such contributed capital, the “Funded Capital”),
either through the purchase of Symphony Evolution Equity Securities or other
means of equity investment, the number of shares of Exelixis Common Stock
subject to the B Warrants shall be reduced, for each dollar that the Funded
Capital is less than the Maximum Committed Capital, by decreasing the number of
shares represented by the B Warrants by 0.01875 shares per dollar.

 

Section 2.03 Authorization to Issue C Warrants.

 

(a) Exelixis has authorized the issuance of certain warrants (the “C Warrants”,
and together with the A Warrants and the B Warrants, the “Warrants”),
representing the right to purchase up to 500,000 shares of Exelixis Common
Stock, par value $0.001 per share, at a price per share that shall be an amount
equal to 125% of the average closing price of Exelixis Common Stock, as reported
in the Wall Street Journal, on the NASDAQ National Market, or other national
exchange that is the primary exchange on which Exelixis Common Stock is listed,
over a continuous period of sixty (60) trading days immediately proceeding the
second trading day prior to the C Warrant Date (as defined below) (such shares,
the “C Warrant Shares”, and together with the A Warrant Shares and the B Warrant
Shares, the “Warrant Shares”). The C Warrants shall be evidenced by certificates
issued pursuant to this Agreement in the form set forth in Exhibit D hereto,
with such appropriate insertions, omissions, substitutions, and other variations
as are required or permitted by this Agreement.

 

(b) In the event that the Funded Capital is less than the Maximum Committed
Capital, the number of shares of Exelixis Common Stock subject to the C Warrants
shall be reduced, for each dollar that the Funded Capital is less than the
Maximum Committed Capital, by decreasing the number of shares represented by the
C Warrants by 0.00625 shares per dollar.

 

Section 2.04 Purchase and Sale of A Warrants. Exelixis hereby agrees to issue to
Holdings, and Holdings hereby agrees to acquire from Exelixis, the A Warrants on
the

 

2

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Closing Date (hereinafter, the “A Warrant Date”), subject to the fulfillment of
the conditions precedent described in Article III below. The A Warrants will be
issued to Holdings as consideration for the execution and delivery by Holdings
of the Purchase Option Agreement.

 

Section 2.05 Purchase and Sale of B Warrants. Exelixis hereby agrees to issue to
Holdings, and Holdings hereby agrees to acquire from Exelixis, the B Warrants on
the second Business Day immediately following the Additional Funding Date (the
“B Warrant Date”). The issuance to Holdings of the B Warrants shall not be
subject to any further conditions precedent hereunder, other than (i) the
continued existence of the Purchase Option, and (ii) the satisfaction of the
specified conditions precedent set forth in Article III, on or prior to the B
Warrant Date. The B Warrants will be issued to Holdings as deferred
consideration for the execution and delivery by Holdings of the Purchase Option
Agreement.

 

Section 2.06 Purchase and Sale of C Warrants. Exelixis hereby agrees to issue to
Holdings, and Holdings hereby agrees to acquire from Exelixis, the C Warrants on
the first Business Day immediately following the expiration of the Purchase
Option (the “C Warrant Date”, and collectively with the A Warrant Date and the B
Warrant Date, the “Warrant Dates”). The issuance to Holdings of the C Warrants
shall not be subject to any further conditions precedent hereunder, other than
(i) the unexercised expiration of the Purchase Option and (ii) the satisfaction
of the specified conditions precedent set forth in Article III, on or prior to
the C Warrant Date. The C Warrants will be issued to Holdings as deferred
consideration for the execution and delivery by Holdings of the Purchase Option
Agreement. In the event that Exelixis exercises the Purchase Option prior to its
expiry, the C Warrants shall not be issued to Holdings.

 

Section 2.07 Warrant Dates. Subject to the terms and conditions of this
Agreement, the issuance, sale and purchase of the A, B and C Warrants
contemplated by this Agreement shall take place at a closing on each Warrant
Date (each a “Warrant Closing”) to be held at the offices of Shearman &
Sterling, 599 Lexington Avenue, New York, New York 10022, at 10:00 A.M., Eastern
Time, following the satisfaction or waiver of all other conditions to the
obligations of the Parties set forth in Section 2.04, 2.05 or 2.06 hereof, as
applicable, or at such other place or at such other time or such other date as
Holdings and Exelixis shall mutually agree upon in writing.

 

ARTICLE III

 

CONDITIONS OF PURCHASE

 

Section 3.01 Conditions Precedent to Each Party’s Obligations. The respective
obligations of Exelixis and Holdings to effect the transactions contemplated
hereby shall be subject to the satisfaction of the conditions precedent
contained in this Section 3.01 or the waiver thereof in writing by Holdings and
Exelixis prior to or on the A Warrant Date, the B Warrant Date or the C Warrant
Date, as applicable.

 

(a) Approvals. All Governmental Approvals imposed by any Governmental Authority
in connection with the transactions contemplated by this Agreement and the other
Operative Documents required to be in effect prior to or on the A Warrant Date
shall be in effect,

 

3

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

the failure of which to be in effect would, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on either of
the Parties.

 

(b) Litigation. No Governmental Authority of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any law or Governmental Order
(whether temporary, preliminary or permanent) that is in effect and restrains,
enjoins or otherwise prohibits the consummation of the transactions contemplated
hereby or in the other Operative Documents.

 

Section 3.02 Conditions Precedent to Holdings’ Obligations. The obligation of
Holdings to effect the transactions contemplated hereby shall be subject to the
satisfaction of the further conditions precedent contained in this Section 3.02,
or the waiver thereof in writing by Holdings, prior to or on the A Warrant Date.

 

(a) Authorization, Execution and Delivery of Documents. This Agreement and each
of the other Operative Documents (including all schedules, annexes and exhibits
thereto) required to be entered into on or prior to the A Warrant Date shall
have been duly authorized, executed and delivered by each of the parties thereto
(other than Holdings) and shall be in full force and effect.

 

(b) Issuance of Warrants. All actions required by any applicable law to issue
the Warrants shall have been duly taken by Exelixis (or provisions therefor
shall have been made), including, without limitation, the making of all
registrations and filings required to be made prior to or on the A Warrant Date,
and all necessary consents shall have been received, the failure to take, or the
absence of which, would, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on Holdings.

 

(c) Performance of Obligations by Exelixis; Representations and Warranties.
Exelixis shall have performed in all material respects and complied in all
material respects with all agreements and conditions contained in this Agreement
and the other Operative Documents that are required to be performed or complied
with by it prior to or on such A Warrant Date. Exelixis’ representations and
warranties set forth in Section 4.02 of this Agreement shall be true and correct
in all respects as of such A Warrant Date with the same effect as though such
representations and warranties were made on and as of the A Warrant Date (or if
stated to have been made as of an earlier date, as of such date).

 

(d) Opinions of Counsel. Holdings shall have received an opinion letter from
Cooley Godward LLP, counsel for Exelixis, substantially in the form attached
hereto as Exhibit A.

 

(e) Closing Certificate. At the A Warrant Date, Holdings shall have received a
certificate from Exelixis executed by its Chief Financial Officer or other duly
authorized executive officer, dated as of the A Warrant Date, in form and
substance reasonably satisfactory to Holdings, certifying:

 

(i) (A) that the Operative Documents to which Exelixis is a party have been duly
authorized, executed and delivered by Exelixis, and (B) that Exelixis has
satisfied all

 

4

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

conditions precedent contained in the Operative Documents to which it is a party
required to be satisfied by it on or prior to the A Warrant Date; and

 

(ii) as to (A) the accuracy and completeness of the contents of Exelixis’
charter documents, (B) the resolutions of Exelixis’ board of directors, duly
authorizing Exelixis’ execution, delivery and performance of each Operative
Document to which it is or is to be a party and each other document required to
be executed and delivered by it in accordance with the provisions hereof or
thereof, and (C) the incumbency and signature of Exelixis’ representatives
authorized to execute and deliver documents on its behalf in connection with the
obligations contemplated hereby and by the other Operative Documents.

 

(f) Further Documents, Certificates, Etc. Holdings shall have received such
other documents, certificates or opinions as Holdings may reasonably request in
connection with the consummation of the transactions contemplated by this
Agreement.

 

(g) No Events of Default. No breach, default, event of default or other similar
event by Exelixis, and no event which with the giving of notice, the passage of
time, or both, would constitute any of the foregoing, under any Operative
Document or any other material contract or agreement to which Exelixis is a
party, shall have occurred and be continuing, and no condition shall exist that
constitutes, or with the giving of notice, the passage of time, or both, would
constitute such default, event of default or other similar event.

 

(h) No Violation. The transactions contemplated hereby shall comply with all
applicable law in effect as of the A Warrant Date, and no party (other than
Holdings) to such transactions shall be in violation of any such applicable law,
the failure to comply with which would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Holdings. Holdings
shall not be subject to any penalty or liability pursuant to any violation of
applicable law in effect as of such A Warrant Date by virtue of the transactions
contemplated hereby and by each of the other Operative Documents.

 

(i) Change in Law. There shall have been no change in any law, rule or
regulation or the interpretation thereof (including any law, rule or regulation
relating to taxes) that prohibits or prevents the consummation of this Agreement
or any of the transactions contemplated hereby (including the sale and purchase
of the Warrants) or by the Operative Documents or that results in any material
increase in taxes payable by Holdings or Investors.

 

(j) Other Conditions Precedent. Exelixis shall have satisfied and complied with
all applicable conditions precedent set forth in each other Operative Document
to which Exelixis is a party required to be satisfied and complied with prior to
or on the A Warrant Date.

 

Section 3.03 Conditions Precedent to Exelixis’ Obligations. The obligation of
Exelixis to effect the transactions contemplated hereby shall be subject to the
satisfaction of the further conditions precedent contained in this Section 3.03,
or the waiver thereof in writing by Exelixis, prior to or on the A Warrant Date,
and in the case of Sections 3.03(a), (b)(ii), (c)(ii), (e) and (f), the
satisfaction thereof or the waiver thereof by Exelixis, prior to or on the B
Warrant Date and the C Warrant Date.

 

5

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(a) Authorization, Execution and Delivery of Documents. This Agreement and each
of the other Operative Documents (including all schedules and exhibits thereto)
required to be entered into on or prior to the A Warrant Date (or the B Warrant
Date or the C Warrant Date, as applicable) shall have been duly authorized,
executed and delivered by each of the parties thereto (other than Exelixis) and
shall be in full force and effect.

 

(b) Performance of Obligations by Holdings; Representations and Warranties.

 

(i) As of the A Warrant Date, Holdings shall have performed in all material
respects and complied in all material respects with all agreements and
conditions contained in this Agreement and the other Operative Documents
required to be performed or complied with by it prior to or at the A Warrant
Date. Each of Holdings’ representations and warranties set forth in Section 4.01
of this Agreement shall be true and correct in all respects as of the A Warrant
Date with the same effect as though such representations and warranties were
made on and as of the A Warrant Date (or if stated to have been made as of an
earlier date, as of such date).

 

(ii) As of the B Warrant Date or the C Warrant Date, as applicable, each of
Holdings’ representations and warranties set forth in Section 4.01(a)(vi) of
this Agreement shall be true and correct in all respects, with the same effect
as though such representations and warranties were made on and as of the B
Warrant Date or the C Warrant Date, as applicable (or if stated to have been
made as of an earlier date, as of such date). Holdings shall not be in material
default or breach of any Operative Document that has resulted in, or would
reasonably be expected to result in, a material adverse effect on the Programs
or Exelixis’ rights under the Operative Documents, as of the B Warrant Date or
the C Warrant Date, as applicable.

 

(c) Warrant Date Certificates. At the A Warrant Date, or the B Warrant Date or
the C Warrant Date, as applicable and in accordance with the opening sentence of
this Section 3.03, Exelixis shall have received a certificate from Holdings
executed by its Chief Financial Officer or other executive officer, dated the
date of such Warrant Date, in form and substance reasonably satisfactory to
Exelixis, certifying:

 

(i) as of the A Warrant Date:

 

(A) that (1) the Operative Documents to which Holdings is a party have been duly
authorized, executed and delivered by Holdings, (2) Holdings has satisfied all
conditions precedent contained in the Operative Documents to which it is a party
required to be satisfied by it on or prior to the A Warrant Date, and (3)
Holdings has performed in all material respects and complied in all material
respects with all covenants, agreements and obligations that are required to be
performed or complied with by it prior to or on the A Warrant Date; and

 

(B) to (1) the accuracy and completeness of the contents of Holdings’ charter
documents, (2) the resolutions of Holdings’ members, duly authorizing Holdings’
execution, delivery and performance of each Operative Document to which it is or
is to be a party and each other document required to be executed and

 

6

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

delivered by it in accordance with the provisions hereof or thereof, and (3) the
incumbency and signature of Holdings’ representatives authorized to execute and
deliver documents on its behalf in connection with the obligations contemplated
hereby and by the other Operative Documents; or

 

(ii) as of the B Warrant Date or the C Warrant Date, as applicable (A) that the
Operative Documents to which Holdings is a party have been duly authorized,
executed and delivered by Holdings; (B) that Holdings has satisfied all
conditions precedent contained in the Operative Documents to which it is a party
required to be satisfied by it on or prior to the Closing Date; and (C) that
Holdings is not in material default or breach of any Operative Document that has
resulted in, or would reasonably be expected to result in, a material adverse
effect on the Programs or Exelixis’ rights under the Operative Documents, as of
the B Warrant Date or the C Warrant Date, as applicable.

 

(d) No Events of Default. No default, event of default or other similar event by
Holdings, and no event which with the giving of notice, the passage of time, or
both, would constitute any of the foregoing, under any Operative Document or any
other material contract or agreement to which Holdings is a party, shall have
occurred and be continuing, and no condition shall exist that constitutes, or
with the giving of notice, the passage of time, or both, would constitute such
default, event of default or other similar event.

 

(e) No Violation. The transactions contemplated hereby shall comply in all
material respects with all applicable law in effect as of the A Warrant Date (or
the B Warrant Date or the C Warrant Date, as applicable), and no party (other
than Exelixis) to such transactions shall be in material violation of any such
applicable law, the failure to comply with which would, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
Exelixis. Exelixis shall not be subject to any penalty or liability pursuant to
any violation of applicable law in effect as of such A Warrant Date by virtue of
the transactions contemplated hereby and by each of the other Operative
Documents.

 

(f) Change in Law. There shall have been no change in any law, rule or
regulation or the interpretation thereof (including any law, rule or regulation
relating to taxes) that prohibits or prevents the consummation of this Agreement
or any of the transactions contemplated hereby (including the sale and purchase
of the Warrants) or by the Operative Documents.

 

(g) Other Conditions Precedent. Holdings shall have satisfied and complied with
all applicable conditions precedent set forth in each other Operative Document
to which Holdings is a party required to be satisfied and complied with prior to
or on the A Warrant Date.

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 4.01 Representations, Warranties and Covenants of Holdings.

 

(a) Holdings hereby represents and warrants to Exelixis that:

 

(i) Organization. Holdings is a limited liability company, duly formed, validly
existing and in good standing under the laws of the State of Delaware.

 

7

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(ii) Authority and Validity. Holdings has all requisite limited liability
company power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance by Holdings of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action required on the part of Holdings, and no
other proceedings on the part of Holdings are necessary to authorize this
Agreement or for Holdings to perform its obligations under this Agreement. This
Agreement constitutes the lawful, valid and legally binding obligation of
Holdings, enforceable in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity.

 

(iii) No Violation or Conflict. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not (A) violate, conflict
with or result in the breach of any provision of the Organizational Documents of
Holdings, (B) conflict with or violate any law or Governmental Order applicable
to Holdings or any of its assets, properties or businesses, or (C) conflict
with, result in any breach of, constitute a default (or event that with the
giving of notice or lapse of time, or both, would become a default) under,
require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, or result in
the creation of any Encumbrance on any of the assets or properties of Holdings,
pursuant to, any note, bond, mortgage or indenture, contract, agreement, lease,
sublease, license, permit, franchise or other instrument or arrangement to which
Holdings is a party except, in the case of clauses (B) and (C), to the extent
that such conflicts, breaches, defaults or other matters would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
Holdings.

 

(iv) Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement by Holdings do not, and the consummation of the
transactions contemplated hereby do not and will not, require any Governmental
Approval which has not already been obtained, effected or provided, except with
respect to which the failure to so obtain, effect or provide would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Holdings.

 

(v) Litigation. There are no actions by or against Holdings pending before any
Governmental Authority or, to the knowledge of Holdings, threatened to be
brought by or before any Governmental Authority, that would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on
Holdings. There are no pending or, to the knowledge of Holdings, threatened
actions to which Holdings is a party (or threatened to be named as a party) to
set aside, restrain, enjoin or prevent the execution, delivery or performance of
this Agreement or the Operative Documents or the

 

8

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

consummation of the transactions contemplated hereby or thereby by any party
hereto or thereto. Holdings is not subject to any Governmental Order (nor, to
the knowledge of Holdings, is there any such Governmental Order threatened to be
imposed by any Governmental Authority) that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Holdings.

 

(vi) Accredited Investor.

 

(A) Holdings is and will remain at all relevant times an “Accredited Investor”.

 

(B) Holdings has relied completely on the advice of, or has consulted with or
has had the opportunity to consult with, its own personal tax, investment, legal
or other advisors and has not relied on Exelixis or any of its Affiliates for
advice. Holdings has reviewed the Investment Overview and is aware of the risks
disclosed therein. Holdings acknowledges that it has had a reasonable
opportunity to conduct its own due diligence with respect to the Products, the
Programs, Symphony Evolution, Exelixis and the transactions contemplated by the
Operative Documents.

 

(C) Holdings has been advised and understands that the offer and sale of the A
Warrants, the B Warrants, the C Warrants, the A Warrant Shares, the B Warrant
Shares and the C Warrant Shares have not been registered under the Securities
Act. Holdings is able to bear the economic risk of such investment for an
indefinite period and to afford a complete loss thereof.

 

(D) Holdings is acquiring the A Warrants, the B Warrants, the C Warrants, the A
Warrant Shares, the B Warrant Shares and the C Warrant Shares solely for
Holdings’ own account for investment purposes as a principal and not with a view
to the resale of all or any part thereof; provided, that Holdings may transfer
the A Warrants, the B Warrants and the C Warrants as set forth in Section 6.01
hereof. Holdings agrees that the A Warrants, the B Warrants, the C Warrants, the
A Warrant Shares, the B Warrant Shares and the C Warrant Shares may not be
resold (1) without registration thereof under the Securities Act (unless an
exemption from such registration is available), or (2) in violation of any law.
Holdings acknowledges that Exelixis is not required to register the A Warrants,
the B Warrants, the C Warrants, the A Warrant Shares, the B Warrant Shares or
the C Warrant Shares under the Securities Act. Holdings is not and will not be
an underwriter within the meaning of Section 2(11) of the Securities Act with
respect to the A Warrants, the B Warrants, the C Warrants, the A Warrant Shares,
the B Warrant Shares or the C Warrant Shares.

 

(E) No person or entity acting on behalf of, or under the authority of, Holdings
is or will be entitled to any broker’s, finder’s, or similar fees or commission
payable by Exelixis or any of its Affiliates.

 

9

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(F) Holdings acknowledges and agrees to treat the warrants for federal, state
and local income tax purposes as option premium paid in return for the grant of
the Purchase Option.

 

Section 4.02 Representations, Warranties and Covenants of Exelixis.

 

(a) Exelixis hereby represents and warrants to Holdings that:

 

(i) Organization. Exelixis is a corporation, duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 

(ii) Authority and Validity. Exelixis has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. The execution, delivery
and performance by Exelixis of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action required on the part of Exelixis, and no other proceedings on
the part of Exelixis are necessary to authorize this Agreement or for Exelixis
to perform its obligations under this Agreement. This Agreement constitutes the
lawful, valid and legally binding obligation of Exelixis, enforceable in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
regardless of whether such enforceability is considered in a proceeding at law
or in equity.

 

(iii) No Violation or Conflict. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not (A) violate, conflict
with or result in the breach of any provision of the Organizational Documents of
Exelixis, (B) conflict with or violate any law or Governmental Order applicable
to Exelixis or any of its assets, properties or businesses, or (C) conflict
with, result in any breach of, constitute a default (or event that with the
giving of notice or lapse of time, or both, would become a default) under,
require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, or result in
the creation of any Encumbrance on any of the assets or properties of Exelixis,
pursuant to, any note, bond, mortgage or indenture, contract, agreement, lease,
sublease, license, permit, franchise or other instrument or arrangement to which
Exelixis is a party except, in the case of clauses (B) and (C), to the extent
that such conflicts, breaches, defaults or other matters would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
Exelixis.

 

(iv) Governmental Consents and Approvals. Other than any HSR Act Filings and
Additional Regulatory Filings which, if the Purchase Option is exercised by
Exelixis, will be obtained on or prior to the Purchase Option Closing Date and
any Governmental Approvals relating to federal securities or state “blue sky”
laws, the execution, delivery and performance of this Agreement by Exelixis do
not, and the consummation of the transactions contemplated hereby do not and
will not, require any Governmental Approval which has not already been obtained,
effected or provided, except with respect

 

10

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

to which the failure to so obtain, effect or provide would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
Exelixis.

 

(v) Litigation. There are no actions by or against Exelixis pending before any
Governmental Authority or, to the knowledge of Exelixis, threatened to be
brought by or before any Governmental Authority, that would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on
Exelixis. There are no pending or, to the knowledge of Exelixis, threatened
actions, to which Exelixis is a party (or is threatened to be named as a party)
to set aside, restrain, enjoin or prevent the execution, delivery or performance
of this Agreement or the Operative Documents or the consummation of the
transactions contemplated hereby or thereby by any party hereto or thereto.
Exelixis is not subject to any Governmental Order (nor, to the knowledge of
Exelixis, is there any such Governmental Order threatened to be imposed by any
Governmental Authority) that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on Exelixis.

 

(vi) Private Placement. Assuming the accuracy of Holdings’ representations and
warranties set forth in Section 4.01, (i) the purchase and sale of the Warrants
is exempt from the registration requirements of the Securities Act, and (ii) no
other offering of Common Stock by Exelixis will be integrated with the offering
of the Warrants or the Warrant Shares. Neither Exelixis nor any Person acting on
its behalf has or will offer the Warrants or the Warrant Shares by any form of
general solicitation or general advertising and all filings required under Rule
503 of the Securities Act will be made in a timely manner.

 

(b) Exelixis covenants and agrees with Holdings that, so long as any of the
Warrants are outstanding (including as such Warrants may be reissued pursuant to
transfer in accordance with Section 6.01 hereof), Exelixis shall take all action
necessary to reserve and keep available out of its authorized and unissued
Exelixis Common Stock, solely for the purpose of effecting the exercise of the
Warrants, 100% of the number of shares of Exelixis Common Stock issuable upon
exercise of the Warrants. Upon exercise in accordance with the Warrants, the
Exelixis Common Stock delivered thereby will be validly issued, fully paid and
nonassessable and free from all taxes, liens and charges with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of the Exelixis Common Stock.

 

(c) Exelixis acknowledges and agrees to treat the warrants for federal, state
and local income tax purposes as option premium paid in return for the grant of
the Purchase Option.

 

ARTICLE V

 

INDEMNITY

 

Section 5.01 Indemnification. To the greatest extent permitted by applicable
law, Exelixis shall indemnify and hold harmless Holdings, and Holdings shall
indemnify and hold harmless Exelixis, and each of their respective Affiliates,
officers, directors, employees, agents, partners, members, successors, assigns,
representatives of, and each Person, if any

 

11

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(including any officers, directors, employees, agents, partners, members of such
Person) who controls, Holdings and Exelixis, as applicable, within the meaning
of the Securities Act or the Exchange Act, (each, an “Indemnified Party”), from
and against any and all actions, causes of action, suits, claims, losses,
diminution in value, costs, interest, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such
Indemnified Party is a party to the action for which indemnification hereunder
is sought), and including reasonable attorneys’ fees and disbursements
(hereinafter, a “Loss”), incurred by any Indemnified Party as a result of, or
arising out of, or relating to: (i) in the case of Exelixis being the
Indemnifying Party, (A) any breach of any representation or warranty made by
Exelixis herein or in any certificate, instrument or document delivered
hereunder, (B) any breach of any covenant, agreement or obligation of Exelixis
contained herein or in any certificate, instrument or document delivered
hereunder, or (C) any untrue statement of a material fact about Exelixis
contained in the reports filed by Exelixis with the SEC, or the omission
therefrom of a material fact about Exelixis required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, to the extent that such reports are
attached to the Investment Overview; provided, that the information contained in
a later filed report filed prior to the date of this Agreement shall be deemed
to update any related information contained in a previously filed report (the
items set forth herein in clauses (A), (B) and (C) being hereinafter referred to
as the “Holdings Claims”), and (ii) in the case of Holdings being the
Indemnifying Party, (x) any breach of any representation or warranty made by
Holdings herein or in any certificate, instrument or document delivered
hereunder, (y) any breach of any covenant, agreement or obligation of Holdings
contained herein or in any certificate, instrument or document delivered
hereunder, or (z) any untrue statement or alleged untrue statement of a material
fact about Holdings contained in the Investment Overview or the omission or
alleged omission therefrom of a material fact about Holdings required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, (the items set
forth herein in clauses (x), (y) and (z) being hereinafter referred to as the
“Exelixis Claims”). To the extent that the foregoing undertaking by Exelixis,
Holdings may be unenforceable for any reason, such Party shall make the maximum
contribution to the payment and satisfaction of any Loss that is permissible
under applicable law.

 

Section 5.02 Notice of Claims. Any Indemnified Party that proposes to assert a
right to be indemnified under this Article V shall notify Exelixis or Holdings,
as applicable (the “Indemnifying Party”), promptly after receipt of notice of
commencement of any action, suit or proceeding against such Indemnified Party
(an “Indemnified Proceeding”) in respect of which a claim is to be made under
this Article V, or the incurrence or realization of any Loss in respect of which
a claim is to be made under this Article V, of the commencement of such
Indemnified Proceeding or of such incurrence or realization, enclosing a copy of
all relevant documents, including all papers served and claims made, but the
omission to so notify the applicable Indemnifying Party promptly of any such
Indemnified Proceeding or incurrence or realization shall not relieve (x) such
Indemnifying Party from any liability that it may have to such Indemnified Party
under this Article V or otherwise, except, as to such Indemnifying Party’s
liability under this Article V, to the extent, but only to the extent, that such
Indemnifying Party shall have been prejudiced by such omission, or (y) any other
indemnitor from liability that it may have to any Indemnified Party under the
Operative Documents.

 

12

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Section 5.03 Defense of Proceedings. In case any Indemnified Proceeding shall be
brought against any Indemnified Party, it shall notify the applicable
Indemnifying Party of the commencement thereof as provided in Section 5.02, and
such Indemnifying Party shall be entitled to participate in, and provided such
Indemnified Proceeding involves a claim solely for money damages and does not
seek an injunction or other equitable relief against the Indemnified Party and
is not a criminal or regulatory action, to assume the defense of, such
Indemnified Proceeding with counsel reasonably satisfactory to such Indemnified
Party, and after notice from such Indemnifying Party to such Indemnified Party
of such Indemnifying Party’s election to so assume the defense thereof and the
failure by such Indemnified Party to object to such counsel within ten (10)
Business Days following its receipt of such notice, such Indemnifying Party
shall not be liable to such Indemnified Party for legal or other expenses
related to such Indemnified Proceedings incurred after such notice of election
to assume such defense except as provided below and except for the reasonable
costs of investigating, monitoring or cooperating in such defense subsequently
incurred by such Indemnified Party reasonably necessary in connection with the
defense thereof. Such Indemnified Party shall have the right to employ its
counsel in any such Indemnified Proceeding, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless:

 

(i) the employment of counsel by such Indemnified Party at the expense of the
applicable Indemnifying Party has been authorized in writing by such
Indemnifying Party;

 

(ii) such Indemnified Party shall have reasonably concluded in its good faith
(which conclusion shall be determinative unless a court determines that such
conclusion was not reached reasonably and in good faith) that there is or may be
a conflict of interest between the applicable Indemnifying Party and such
Indemnified Party in the conduct of the defense of such Indemnified Proceeding
or that there are or may be one or more different or additional defenses,
claims, counterclaims, or causes of action available to such Indemnified Party
(it being agreed that in any case referred to in this clause (ii) such
Indemnifying Party shall not have the right to direct the defense of such
Indemnified Proceeding on behalf of the Indemnified Party);

 

(iii) the applicable Indemnifying Party shall not have employed counsel
reasonably acceptable to the Indemnified Party, to assume the defense of such
Indemnified Proceeding within a reasonable time after notice of the commencement
thereof (provided, however, that this clause shall not be deemed to constitute a
waiver of any conflict of interest that may arise with respect to any such
counsel); or

 

(iv) any counsel employed by the applicable Indemnifying Party shall fail to
timely commence or diligently conduct the defense of such Indemnified
Proceeding;

 

in each of which cases the fees and expenses of counsel for such Indemnified
Party shall be at the expense of such Indemnifying Party. Only one counsel shall
be retained by all Indemnified Parties with respect to any Indemnified
Proceeding, unless counsel for any Indemnified Party reasonably concludes in
good faith (which conclusion shall be determinative unless a court determines
that such conclusion was not reached reasonably and in good faith) that there is
or may be a conflict of interest between such Indemnified Party and one or more
other

 

13

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Indemnified Parties in the conduct of the defense of such Indemnified Proceeding
or that there are or may be one or more different or additional defenses,
claims, counterclaims, or causes or action available to such Indemnified Party.

 

Section 5.04 Settlement. Without the prior written consent of such Indemnified
Party, such Indemnifying Party shall not settle or compromise, or consent to the
entry of any judgment in, any pending or threatened Indemnified Proceeding,
unless such settlement, compromise, consent or related judgment (i) includes an
unconditional release of such Indemnified Party from all liability for Losses
arising out of such claim, action, investigation, suit or other legal
proceeding, (ii) provides for the payment of money damages as the sole relief
for the claimant (whether at law or in equity), (iii) involves no finding or
admission of any violation of law or the rights of any Person by the Indemnified
Party, and (iv) is not in the nature of a criminal or regulatory action. No
Indemnified Party shall settle or compromise, or consent to the entry of any
judgment in, any pending or threatened Indemnified Proceeding in respect of
which any payment would result hereunder or under the Operative Documents
without the prior written consent of the Indemnifying Party, such consent not to
be unreasonably conditioned, withheld or delayed.

 

ARTICLE VI

 

TRANSFER RESTRICTIONS

 

Section 6.01 Transfer Restrictions. Holdings agrees (and agrees to cause all of
its members and any subsequent transferees thereof to so agree) that (i) it will
not, directly or indirectly, offer, sell, assign, transfer, grant or sell a
participation in, pledge or otherwise dispose of any Warrants or Warrant Shares
(or solicit any offers to buy or otherwise acquire, or take a pledge of, any
Warrants) unless such Warrants or Warrant Shares are registered and/or qualified
under the Securities Act and applicable state securities laws, or unless an
exemption from the registration or qualification requirements is otherwise
available; provided, that Holdings may transfer the Warrants or Warrant Shares
to Investors, RRD and each Symphony Fund; and Investors, but not any other
member of Holdings, may distribute the Warrants or Warrant Shares to its
respective members; (ii) (A) no transfer of such Warrants, or (B) with respect
to a private placement of the Warrant Shares, no transfer of such Warrant Shares
shall be effective or recognized unless the transferor and the transferee make
the representations and agreements contained herein including, without
limitation, agreeing to be bound by orderly sale provisions equivalent to those
set forth in this Article VI and furnish to Exelixis such certifications and
other information as Exelixis may reasonably request to confirm that any
proposed transfer complies with the restrictions set forth herein and any
applicable laws; and (iii) (A) Warrants may only be transferred in minimum
denominations of Warrants representing the right to purchase at least 100,000
Warrant Shares, and (B) with respect to a private placement, Warrant Shares may
only be transferred in minimum denominations of at least 100,000 Warrant Shares;
provided, however, that in the event that any holder of any Warrants or Warrant
Shares holds Warrants representing the right to purchase less than 100,000
Warrant Shares, or holds less than 100,000 Warrant Shares, as the case may be,
such holder shall be entitled to exercise all, but not less than all, such
Warrants and sell all, but not less than all, such Warrant Shares delivered to
it in connection therewith, notwithstanding the fact that the number of such
Warrant Shares is less

 

14

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

than 100,000; provided, further, that Holdings agrees (and agrees to cause its
members and any subsequent transferees thereof to so agree), that with respect
to the Warrants, such holder of Warrants will not sell or otherwise transfer any
Warrants, except in private placements to Accredited Investors.

 

Section 6.02 Legends.

 

(a) Holdings acknowledges and agrees that Exelixis shall affix to each
certificate evidencing outstanding Warrants (and any certificates issued upon
the transfer of the Warrants) a legend in substantially the following form (a
“Warrant Legend”):

 

“NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
THE SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY STATE, AND THE SAME HAVE BEEN (OR WILL BE, WITH
RESPECT TO THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) ISSUED IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. NEITHER
THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED
UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

 

THE WARRANT EVIDENCED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER AS SET FORTH IN THE WARRANT PURCHASE AGREEMENT, DATED AS OF JUNE 9,
2005, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
ISSUER. NO REGISTRATION OF TRANSFER OF THIS WARRANT WILL BE MADE ON THE BOOKS OF
THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.”

 

(b) Holdings acknowledges and agrees that any stock certificate(s) representing
Warrant Shares issued by Exelixis pursuant hereto may contain a legend (the
“Warrant Share Legend”) substantially as follows:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE,
AND THE SAME HAVE BEEN ISSUED IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. SUCH SHARES MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED
UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

 

15

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AS SET FORTH IN THE WARRANT PURCHASE AGREEMENT, DATED AS OF JUNE 9,
2005, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
ISSUER. NO REGISTRATION OF TRANSFER OF THESE SHARES WILL BE MADE ON THE BOOKS OF
THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.”

 

Section 6.03 Warrant Share Legend Removal. If the certificates representing such
Warrants or Warrant Shares, as the case may be, include a Warrant Legend or
Warrant Share Legend, as applicable (each as set forth in Section 6.02 hereof),
Exelixis shall, upon a request from Holdings, or a member or subsequent
transferee thereof, as soon as practicable but in no event more than thirty (30)
days after receiving such request, remove or cause to be removed (i) if the
Warrants or Warrant Shares cease to be restricted securities, the securities law
portion of the Warrant Legend or Warrant Share Legend and/or (ii) in the event
of a sale of the Warrants or Warrant Shares in compliance with the transfer
restrictions, the transfer restriction portion of the Warrant Legend or Warrant
Share Legend, from such certificates representing the Warrants or Warrant Shares
as Holdings, or such member or transferee, shall designate, in accordance with
the terms hereof and, if applicable, in accordance with the terms of the
applicable Warrant.

 

Section 6.04 Improper Transfer. Any attempt to sell, assign, transfer, grant or
sell a participation in, pledge or otherwise dispose of any Warrants or any
Warrant Shares, not in compliance with this Agreement shall be null and void and
Exelixis shall give no effect to such attempted sale, assignment, transfer,
grant, sale of a participation, pledge or other disposition.

 

Section 6.05 Orderly Sale. Holdings agrees (and agrees to cause its members and
any subsequent transferees thereof to so agree) that in the event that any
holder of Warrants exercises its Warrants to purchase Warrant Shares, the
holders of the Warrant Shares will not sell or otherwise transfer in any one day
shares of Exelixis Common Stock totaling, in the aggregate, more than 50,000
shares of such Exelixis Common Stock in the aggregate as such sale may be
reported on NASDAQ (or other national exchange that is then the primary exchange
on which Exelixis Common Stock is listed); provided, however, that Holdings (and
its Affiliates, and any subsequent transferees) may sell such shares without
regard to the 50,000 shares limitation in private placements to Accredited
Investors so long as such sales are not reported on NASDAQ or any public
exchange; provided, further, that any holder of Warrant Shares holding less than
50,000 Warrant Shares, shall not be subject to the restrictions of this Section
6.05, and none of Holdings or any of its Affiliates shall be required to monitor
the sales of Warrant Shares of such holders.

 

16

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01 Notice of Material Event. Each Party agrees that, upon it receiving
knowledge of a material event or development with respect to any of the
transactions contemplated hereby that, to the knowledge of its executive
officers, is not known to the other Parties, such Party shall notify the other
Parties in writing within three (3) Business Days of the receipt of such
knowledge by any executive officer of such Party; provided, that the failure to
provide such notice shall not impair or otherwise be deemed a waiver of any
rights any Party may have arising from such material event or development, and
that notice under this Section 7.01 shall not in itself constitute notice of any
breach of any of the Operative Documents.

 

Section 7.02 Notices. Any notice, request, demand, waiver, consent, approval, or
other communication which is required or permitted to be given to any Party
hereto shall be in writing and shall be deemed given only if delivered to the
Party personally or sent to the Party by facsimile transmission (promptly
followed by a hard-copy delivered in accordance with this Section 7.02), by next
Business Day delivery by a nationally recognized courier service, or by
registered or certified mail (return receipt requested), with postage and
registration or certification fees thereon prepaid, addressed to the Party at
its address set forth below:

 

Exelixis:

 

Exelixis, Inc.

170 Harbor Way

South San Francisco, CA 94083

Attention: Corporate Secretary

Facsimile: (650) 837-7951

 

Holdings:

 

Symphony Evolution Holdings LLC

7361 Calhoun Place, Suite 325

Rockville, MD 20850

Attn: Joseph P. Clancy

Facsimile: (301) 762-6154

 

with a copy to:

 

Symphony Capital Partners, L.P.

875 Third Avenue, 18th Floor

New York, NY 10022

Attn: Mark Kessel

Facsimile: (212) 632-5401

 

and

 

17

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Symphony Strategic Partners, LLC

875 Third Avenue, 18th Floor

New York, NY 10022

Attn: Mark Kessel

Facsimile: (212) 632-5401

 

or to such other address as such Party may from time to time specify by notice
given in the manner provided herein to each other Party entitled to receive
notice hereunder.

 

Section 7.03 Governing Law; Consent to Jurisdiction and Service of Process.

 

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York; except to the extent that this Agreement pertains
to the internal governance of Exelixis, and to such extent this Agreement shall
be governed and construed in accordance with the laws of the State of Delaware.

 

(b) Each of the Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court and any Delaware State court or federal court of the United States of
America sitting in The City of New York, Borough of Manhattan or Wilmington,
Delaware, and any appellate court from any jurisdiction thereof, in any action
or proceeding arising out of or relating to this Agreement, or for recognition
or enforcement of any judgment, and each of the Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court, any
such Delaware State court or, to the fullest extent permitted by law, in such
federal court. Each of the Parties agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Party may otherwise
have to bring any action or proceeding relating to this Agreement.

 

(c) Each of the Parties irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State or federal court, or
any Delaware State or federal court. Each of the Parties hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. Each of
the parties hereby consent to service of process by mail.

 

Section 7.04 Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

Section 7.05 Entire Agreement. This Agreement (including any Annexes, Schedules,
Exhibits or other attachments here) constitutes the entire agreement between the

 

18

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Parties with respect to the matters covered hereby and supersedes all prior
agreements and understandings with respect to such matters between the Parties.

 

Section 7.06 Amendment; Successors; Assignment; Counterparts.

 

(a) The terms of this Agreement shall not be waived, altered, modified, amended
or supplemented in any manner whatsoever except by a written instrument signed
by each of the Parties.

 

(b) Nothing expressed or implied herein is intended or shall be construed to
confer upon or to give to any Person, other than the Parties, any right, remedy
or claim under or by reason of this Agreement or of any term, covenant or
condition hereof, and all the terms, covenants, conditions, promises and
agreements contained herein shall be for the sole and exclusive benefit of the
Parties and their successors and permitted assigns.

 

(c) Any Party may waive, solely with respect to itself, any one or more of its
rights hereunder without the consent of any other Party hereto; provided, that
no such waiver shall be effective unless set forth in a written instrument
executed by the Party hereto against whom such waiver is to be effective.

 

(d) This Agreement may be executed in one or more counterparts, each of which,
when executed, shall be deemed an original but all of which taken together shall
constitute one and the same Agreement

 

(e) Neither Exelixis nor Holdings may assign, delegate, transfer, sell or
otherwise dispose of (collectively, “Transfer”), in whole or in part, any or all
of its rights or obligations hereunder to any Person (a “Transferee”) without
the prior written approval of the other Party; provided, however, that Exelixis,
without the prior approval of each of the other Parties, acting in accordance
with Article 14 of the Amended and Restated Research and Development Agreement,
may make such Transfer to any Person which acquires all or substantially all of
Exelixis’ assets or business (or assets or business related to the Programs) or
which is the surviving or resulting Person in a merger or consolidation with
Exelixis; provided further, that in the event of any Transfer, Exelixis or
Holdings, as applicable, shall provide written notice to the other Parties of
any such Transfer not later than thirty (30) days after such Transfer setting
forth the identity and address of the Transferee and summarizing the terms of
the Transfer. In no event shall such assignment alter the definition of
“Exelixis Common Stock” except as a result of the surviving or resulting
“parent” entity in a merger being other than Exelixis, in which case any
reference to Exelixis Common Stock shall be deemed to instead reference the
common stock, if any, of the surviving or resulting entity.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

19

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or other representatives thereunto duly authorized,
as of the date first above written.

 

EXELIXIS, INC.

By:

 

/s/ Christoph Pereira

--------------------------------------------------------------------------------

   

Name: Christoph Pereira

   

Title: Vice President, Legal Affairs and Secretary

SYMPHONY EVOLUTION HOLDINGS LLC

By:

 

Symphony Capital Partners, L.P.,

its Manager

By:

 

Symphony Capital GP, L.P.,

its general partner

By:

 

Symphony GP, LLC,

its general partner

By:

 

/s/ Mark Kessel

--------------------------------------------------------------------------------

   

Name: Mark Kessel

   

Title: Managing Member

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ANNEX A

 

CERTAIN DEFINITIONS

 

“$” means United States dollars.

 

“Accredited Investor” has the meaning set forth in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended.

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et
seq.

 

“Additional Funds” has the meaning set forth in Section 2(b) of the Funding
Agreement.

 

“Additional Funding Date” has the meaning set forth in Section 3 of the Funding
Agreement.

 

“Additional Party” has the meaning set forth in Section 12 of the
Confidentiality Agreement.

 

“Additional Regulatory Filings” means such Governmental Approvals as required to
be made under any law applicable to the purchase of the Symphony Evolution
Equity Securities under the Agreement.

 

“Ad Hoc Meeting” has the meaning set forth in Paragraph 6 of Annex B to the
Amended and Restated Research and Development Agreement.

 

“Adjusted Capital Account Deficit” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.

 

“Affected Member” has the meaning set forth in Section 27 of the Investors LLC
Agreement.

 

“Affiliate” means, with respect to any Person (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any officer, director, general partner, member or trustee of such Person,
or (iii) any Person who is an officer, director, general partner, member or
trustee of any Person described in clauses (i) or (ii) of this sentence. For
purposes of this definition, the terms “controlling,” “controlled by” or “under
common control with” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person or
entity, whether through the ownership of voting securities, by contract or
otherwise, or the power to elect at least 50% of the directors, managers,
general partners, or persons exercising similar authority with respect to such
Person or entities.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Amended and Restated Research and Development Agreement” means the Amended and
Restated Research and Development Agreement dated as of June 9, 2005, among
Exelixis, Holdings and Symphony Evolution.

 

“Asset Value” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Auditors” means an independent certified public accounting firm of recognized
national standing.

 

“A Warrant Date” has the meaning set forth in Section 2.04 of the Warrant
Purchase Agreement.

 

“A Warrants” has the meaning set forth in Section 2.01 of the Warrant Purchase
Agreement.

 

“A Warrant Shares” has the meaning set forth in Section 2.01 of the Warrant
Purchase Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code.

 

“Bloomberg” means Bloomberg L.P., a multimedia based distributor of information
services, including data and analysis for financial markets and businesses.

 

“Bloomberg Screen” means the display page designated on the Bloomberg service
(or such other page as may replace that page on that service) for the purpose of
displaying prices or bids of Exelixis Common Stock.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York or the City of San Francisco are
authorized or required by law to remain closed.

 

“B Warrants” has the meaning set forth in Section 2.02 of the Warrant Purchase
Agreement.

 

“B Warrant Date” has the meaning set forth in Section 2.02 of the Warrant
Purchase Agreement.

 

“B Warrant Shares” has the meaning set forth in Section 2.05 of the Warrant
Purchase Agreement.

 

“Capital Contributions” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Cash Available for Distribution” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.

 

“Chair” has the meaning set forth in Paragraph 4 of Annex B to the Amended and
Restated Research and Development Agreement.

 

“Change of Control” means and includes the occurrence of any of the following
events, but specifically excludes (i) acquisitions of capital stock directly
from Exelixis for cash, whether in a public or private offering, (ii) sales of
capital stock by stockholders of Exelixis, and (iii) acquisitions of capital
stock by or from any employee benefit plan or related trust:

 

(a) the merger, reorganization or consolidation of Exelixis into or with another
corporation or legal entity in which Exelixis’ stockholders holding the right to
vote with respect to matters generally immediately preceding such merger,
reorganization or consolidation, own less than fifty percent (50%) of the voting
securities of the surviving entity; or

 

(b) the sale of all or substantially all of Exelixis’ assets or business.

 

“Class A Member” means a holder of a Class A Membership Interest.

 

“Class A Membership Interest” means a Class A Membership Interest in Holdings.

 

“Class B Member” means a holder of a Class B Membership Interest.

 

“Class B Membership Interest” means a Class B Membership Interest in Holdings.

 

“Class C Member” means a holder of a Class C Membership Interest.

 

“Class C Membership Interest” means a Class C Membership Interest in Holdings.

 

“Class D Member” means a holder of a Class D Membership Interest.

 

“Class D Membership Interest” means a Class D Membership Interest in Holdings.

 

“Clinical Budget” has the meaning set forth in Section 4.1 of the Amended and
Restated Research and Development Agreement.

 

“Clinical Plan” has the meaning set forth in Section 4.1 of the Amended and
Restated Research and Development Agreement.

 

“Closing Date” means June 9, 2005.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“CMC” means the chemistry, manufacturing and controls documentation as required
for filings with Regulatory Authority relating to the manufacturing, production
and testing of drug products.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committed Capital” means $80,000,000.00.

 

“Common Stock” means the common stock, par value $0.01 per share, of Symphony
Evolution.

 

“Company Expenses” has the meaning set forth in Section 5.09 of the Holdings LLC
Agreement.

 

“Company Property” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Confidential Information” has the meaning set forth in Section 2 of the
Confidentiality Agreement.

 

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
June 9, 2005, among Symphony Evolution, Holdings, Exelixis, each Symphony Fund,
SCP, SSP, Investors, Symphony Capital, RRD and Daniel F. Hoth, M.D., Herbert J.
Conrad, and Alastair J.J. Wood, M.D.

 

“Conflict Transaction” has the meaning set forth in Article IX of the Symphony
Evolution Charter.

 

“Control” means, with respect to any material, information or intellectual
property right, that a Party owns or has a license to such item or right, and
has the ability to grant the other Party access, a license or a sublicense (as
applicable) in or to such item or right as provided in the Operative Documents
without violating the terms of any agreement or other arrangement with any third
party.

 

“C Warrants” has the meaning set forth in Section 2.03 of the Warrant Purchase
Agreement.

 

“C Warrant Date” has the meaning set forth in Section 2.06 of the Warrant
Purchase Agreement.

 

“C Warrant Shares” has the meaning set forth in Section 2.03 of the Warrant
Purchase Agreement.

 

“Debt” of any Person means, without duplication:

 

(a) all indebtedness of such Person for borrowed money,

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(b) all obligations of such Person for the deferred purchase price of property
or services (other than any portion of any trade payable obligation that shall
not have remained unpaid for 91 days or more from the later of (A) the original
due date of such portion and (B) the customary payment date in the industry and
relevant market for such portion),

 

(c) all obligations of such Person evidenced by bonds, notes, debentures or
other similar instruments,

 

(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (whether or not the rights and remedies of the seller or lender under
such agreement in an event of default are limited to repossession or sale of
such property),

 

(e) all Capitalized Leases to which such Person is a party,

 

(f) all obligations, contingent or otherwise, of such Person under acceptance,
letter of credit or similar facilities,

 

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Equity Securities of such Person,

 

(h) the net amount of all financial obligations of such Person in respect of
Hedge Agreements,

 

(i) the net amount of all other financial obligations of such Person under any
contract or other agreement to which such Person is a party,

 

(j) all Debt of other Persons of the type described in clauses (a) through (i)
above guaranteed, directly or indirectly, in any manner by such Person, or in
effect guaranteed, directly or indirectly, by such Person through an agreement
(A) to pay or purchase such Debt or to advance or supply funds for the payment
or purchase of such Debt, (B) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (C) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (D) otherwise to
assure a creditor against loss, and

 

(k) all Debt of the type described in clauses (a) through (i) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on property (including accounts and
contract rights) owned or held or used under lease or license by such Person,
even though such Person has not assumed or become liable for payment of such
Debt.

 

“Development Budget” means the budget for the implementation of the Development
Plan that is agreed upon by Exelixis and Symphony Evolution as of the Effective
Date, as may be revised from time to time in accordance with the Development
Committee Charter and the Amended and Restated Research and Development
Agreement.

 

“Development Committee” has the meaning set forth in Article 3 of the Amended
and Restated Research and Development Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Development Committee Charter” has the meaning set forth in Article 3 of the
Amended and Restated Research and Development Agreement.

 

“Development Committee Member” has the meaning set forth in Paragraph 1 of Annex
B to the Amended and Restated Research and Development Agreement.

 

“Development Plan” means the development plan, covering all the Programs, agreed
to by Exelixis and Symphony Evolution as of the Effective Date, as may be
revised from time to time in accordance with the Development Committee Charter
and the Amended and Restated Research and Development Agreement.

 

“Directors” has the meaning set forth in the Preliminary Statement of the
Indemnification Agreement.

 

“Disclosing Party” has the meaning set forth in Section 3 of the Confidentiality
Agreement.

 

“Discontinuation Closing Date” means the date of Symphony’s receipt of the
Discontinuation Price.

 

“Discontinuation Option” has the meaning set forth in Section 11.2(a) of the
Amended and Restated Research and Development Agreement.

 

“Discontinuation Price” has the meaning set forth in Section 11.2(a) of the
Amended and Restated Research and Development Agreement.

 

“Discontinued Program” has the meaning set forth in Section 2.10 of the Novated
and Restated Technology License Agreement.

 

“Disinterested Directors” has the meaning set forth in Article IX of the
Symphony Evolution Charter.

 

“Distribution” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Effective Date” has the meaning set forth in the Novated and Restated
Technology License Agreement.

 

“Effective Registration Date” has the meaning set forth in the Registration
Rights Agreement

 

“Encumbrance” means (i) any security interest, pledge, mortgage, lien (statutory
or other), charge or option to purchase, lease or otherwise acquire any
interest, (ii) any adverse claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement or other encumbrance of any kind,
preference or priority, or (iii) any other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Enhancements” means findings, improvements, discoveries, inventions, additions,
modifications, enhancements, derivative works, clinical development data, or
changes to the Licensed Intellectual Property and Regulatory Files.

 

“Equity Securities” means, with respect to any Person, shares of capital stock
of (or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exelixis” means Exelixis, Inc., a Delaware corporation.

 

“Exelixis Common Stock” means the common stock, par value $0.001 per share, of
Exelixis.

 

“Exelixis Common Stock Valuation” has the meaning set forth in Section 2(e) of
the Purchase Option Agreement.

 

“Exelixis-GlaxoSmithKline Collaboration Committee” means the committee
established by Exelixis and GlaxoSmithKline pursuant to Section 2.2 of the GSK
Agreement.

 

“Exelixis Member” has the meaning set forth in Section 2(c) of the Management
Services Agreement.

 

“Exelixis Obligations” has the meaning set forth in Section 6.1 of the Amended
and Restated Research and Development Agreement.

 

“Exelixis Personnel” has the meaning set forth in Section 8.4 of the Amended and
Restated Research and Development Agreement.

 

“Existing NDA” has the meaning set forth in Section 2 of the Confidentiality
Agreement.

 

“Expert” has the meaning set forth in Section 11.2(c) of the Amended and
Restated Research and Development Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Extension Funding” has the meaning set forth in Section 2 of the Research Cost
Sharing and Extension Agreement.

 

“External Directors” has the meaning set forth in the preamble of the
Confidentiality Agreement.

 

“FDA” means the United States Food and Drug Administration or its successor
agency in the United States.

 

“FDA Sponsor” has the meaning set forth in Section 5.1 of the Amended and
Restated Research and Development Agreement.

 

“Final Purchase Price” has the meaning set forth in Section 2(j)(ii) of the
Purchase Option Agreement.

 

“Financial Audits” has the meaning set forth in Section 6.7 of the Amended and
Restated Research and Development Agreement.

 

“Financing” has the meaning set forth in the Preliminary Statement of the
Purchase Option Agreement.

 

“Fiscal Year” has for each Operative Document in which it appears the meaning
set forth in such Operative Document.

 

“Form S-3” means the Registration Form S-3 as defined under the Securities Act.

 

“FTE” has the meaning set forth in Section 4.1 of the Amended and Restated
Research and Development Agreement.

 

“Funded Capital” has the meaning set forth in Section 2.02(b) of the Warrant
Purchase Agreement.

 

“Funding Agreement” means the Funding Agreement, dated June 9, 2005, among
Exelixis, SCP and Investors.

 

“Funding Notice” has the meaning set forth in Section 2(a) of the Funding
Agreement.

 

“Funds Price” has the meaning set forth in Section 2(b) of the Purchase Option
Agreement.

 

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

 

“GlaxoSmithKline” means SmithKline Beecham Corporation, a Pennsylvania
corporation, doing business as GlaxoSmithKline.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Governmental Approvals” means authorizations, consents, orders, declarations or
approvals of, or filings with, or terminations or expirations of waiting periods
imposed by any Governmental Authority.

 

“Governmental Authority” means any United States or non-United States federal,
national, supranational, state, provincial, local, or similar government,
governmental, regulatory or administrative authority, agency or commission or
any court, tribunal, or judicial or arbitral body.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“GSK Agreement” has the meaning set forth in Section 4.10 of the Novated and
Restated Technology License Agreement.

 

“Hedge Agreement” means any interest rate swap, cap or collar agreement,
interest rate future or option contract, currency swap agreement, currency
future or option contract or other similar hedging agreement.

 

“HHMI” has the meaning set forth in Annex C of the Novated and Restated
Technology License Agreement.

 

“Holdings” means Symphony Evolution Holdings LLC, a Delaware limited liability
company.

 

“Holdings Claims” has the meaning set forth in Section 5.01 of the Warrant
Purchase Agreement.

 

“Holdings LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of Holdings dated June 9, 2005.

 

“HSR Act Filings” means the premerger notification and report forms required
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

 

“IND” means an Investigational New Drug Application, as described in 21 U.S.C. §
355(i)(1) and 21 C.F.R. § 312 in the regulations promulgated by the United
States Food and Drug Administration, or any foreign equivalent thereof.

 

“Indemnification Agreement” means the Indemnification Agreement among Symphony
Evolution and the Directors named therein, dated June 9, 2005.

 

“Independent Accountant” has the meaning set forth in Section 2(i)(ii) of the
Purchase Option Agreement.

 

“Initial Funds” has the meaning set forth in Section 2(a) of the Funding
Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Initial Holdings LLC Agreement” means the Agreement of Limited Liability
Company of Holdings, dated March 30, 2005.

 

“Initial Investors LLC Agreement” means the Agreement of Limited Liability
Company of Investors, dated May 20, 2005.

 

“Initial LLC Member” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.

 

“Interest Certificate” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.

 

“Interim Holdings LLC Agreement” means the Amended and Restated Agreement of
Limited Liability Company of Holdings, dated June 2, 2005.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Investment Overview” means the investment overview describing the transactions
entered into pursuant to the Operative Documents.

 

“Investment Policy” has the meaning set forth in Section 1(a)(viii) of the
Management Services Agreement.

 

“Investors” means Symphony Evolution Investors LLC.

 

“Investors LLC Agreement” means Amended and Restated Agreement of Limited
Liability Company of Investors dated June 9, 2005.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Knowledge” means the actual (and not imputed) knowledge of the executive
officers of Exelixis, without the duty of inquiry or investigation.

 

“Law” means any law, statute, treaty, constitution, regulation, rule, ordinance,
order or Governmental Approval, or other governmental restriction, requirement
or determination, of or by any Governmental Authority.

 

“Ledger Fee” has the meaning set forth in Section 6(b) of the Management
Services Agreement.

 

“License” has the meaning set forth in the Preliminary Statement of the Purchase
Option Agreement.

 

“Licensed Intellectual Property” means the Licensed Patent Rights, Symphony
Evolution Enhancements, Licensor Enhancements and the Licensed Know-How.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Licensed Know-How” means any and all proprietary technology (other than the
University IP) that is [ * ]

 

“Licensed Patent Rights” means:[ * ]

 

“Licensor” means Exelixis.

 

“Licensor Enhancements” means [ * ]

 

“Lien” has the meaning set forth in Section 1.01 of the Holdings LLC Agreement.

 

“Liquidating Event” has the meaning set forth in Section 8.01 of the Holdings
LLC Agreement.

 

“LLC Agreements” means the Initial Holdings LLC Agreement, the Interim Holdings
LLC Agreement, the Holdings LLC Agreement, the Initial Investors LLC Agreement
and the Investors LLC Agreement.

 

“Loss” has for each Operative Document in which it appears the meaning set forth
in such Operative Document.

 

“Management Budget” has the meaning set forth in Section 4.1 of the Amended and
Restated Research and Development Agreement.

 

“Management Fee” has the meaning set forth in Section 6(a) of the Management
Services Agreement.

 

“Management Plan” has the meaning set forth in Section 4.1 of the Amended and
Restated Research and Development Agreement.

 

“Management Services” has the meaning set forth in Section 1(a) of the
Management Services Agreement.

 

“Management Services Agreement” means the Management Services Agreement between
Symphony Evolution and RRD, dated as of June 9, 2005.

 

“Manager” means (i) for each LLC Agreement in which it appears, the meaning set
forth in such LLC Agreement, and (ii) for each other Operative Document in which
it appears, RRD.

 

“Manager Event” has the meaning set forth in Section 3.01(f) of the Holdings LLC
Agreement.

 

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on (i) the business, assets, property or condition (financial or
otherwise) of such Person or, (ii) its ability to comply with and satisfy its
respective agreements and obligations under the

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Operative Documents or, (iii) the enforceability of the obligations of such
Person of any of the Operative Documents to which it is a party.

 

“Material Change” has the meaning set forth in Paragraph 12 of Annex B of the
Amended and Restated Research and Development Agreement.

 

“Material Contract” has the meaning set forth in Section 3(j) of the Management
Services Agreement.

 

“Material Subsidiary” means, at any time, a Subsidiary of Exelixis having assets
in an amount equal to at least 5% of the amount of total consolidated assets of
Exelixis and its Subsidiaries (determined as of the last day of the most recent
fiscal quarter of Exelixis) or revenues or net income in an amount equal to at
least 5% of the amount of total consolidated revenues or net income of Exelixis
and its Subsidiaries for the 12-month period ending on the last day of the most
recent fiscal quarter of Exelixis.

 

“Maximum Committed Capital” has the meaning set forth in Section 2.02(b) of the
Warrant Purchase Agreement.

 

“Medical Discontinuation Event” means (a) as specified in each Protocol, those
data that, if collected in such Protocol, demonstrate that such Protocol should
not be continued or (b) a series of adverse events, side effects or other
undesirable outcomes that, when collected in a Protocol, would cause a
reasonable FDA Sponsor to discontinue such Protocol.

 

“Membership Interest” means (i) for each LLC Agreement in which it appears, the
meaning set forth in such LLC Agreement, and (ii) for each other Operative
Document in which it appears, the meaning set forth in the Holdings LLC
Agreement.

 

“NASDAQ” means the National Association of Securities Dealers Automatic
Quotation System.

 

“NDA” means a New Drug Application, as defined in the regulations promulgated by
the United States Food and Drug Administration, or any foreign equivalent
thereof.

 

“Net Debt” has the meaning set forth in Section 2(b) of the Purchase Option
Agreement.

 

“Non-Exelixis Capital Transaction” means any (i) sale or other disposition of
all or part of the Symphony Evolution Shares or all or substantially all of the
operating assets of Symphony Evolution, to a Person other than Exelixis or an
Affiliate of Exelixis or (ii) distribution in kind of the Symphony Evolution
Shares following the expiration of the Purchase Option.

 

“Novated and Restated Technology License Agreement” means the Novated and
Restated Technology License Agreement, dated as of June 9, 2005, among Exelixis,
Symphony Evolution and Holdings.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Operative Documents” means, collectively, the Indemnification Agreement, the
Holdings LLC Agreement, the Purchase Option Agreement, the Warrant Purchase
Agreement, the Registration Rights Agreement, the Subscription Agreement, the
Technology License Agreement, the Novated and Restated Technology License
Agreement, the Management Services Agreement, the Research and Development
Agreement, the Amended and Restated Research and Development Agreement, the
Research Cost Sharing and Extension Agreement, the Confidentiality Agreement,
the Funding Agreement and each other certificate and agreement executed in
connection with any of the foregoing documents.

 

“Organizational Documents” means any certificates or articles of incorporation
or formation, partnership agreements, trust instruments, bylaws or other
governing documents.

 

“Parties” means, for each Operative Document or other agreement in which it
appears, the parties to such Operative Document or other agreement, as set forth
therein (each a “Party”). With respect to any agreement in which a provision is
included therein by reference to a provision in another agreement, the term
“Party” shall be read to refer to the parties to the document at hand, not the
agreement that is referenced.

 

“Payment Terms” has the meaning set forth in Section 8.2 of the Amended and
Restated Research and Development Agreement.

 

“Percentage” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Permitted Investments” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.

 

“Permitted Investments Letter” means the Permitted Investments Letter dated as
of June 9, 2005, from Symphony Evolution to RRD, as set forth in Exhibit B to
the Management Services Agreement.

 

“Permitted Lien” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Person” means any individual, partnership (whether general or limited), limited
liability company, corporation, trust, estate, association, nominee or other
entity.

 

“Personnel” of a Party means such Party, its employees, subcontractors,
consultants, representatives and agents.

 

“Prime Rate” means the quoted “Prime Rate” at JPMorgan Chase Bank or, if such
bank ceases to exist or is not quoting a base rate, prime rate reference rate or
similar rate for United States dollar loans, such other major money center
commercial bank in New York City selected by the Manager.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Product” means any product that contains or comprises XL647, XL784 or XL999 or
any Structurally Related Compound thereof.

 

“Profit” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Program Option” has the meaning set forth in Section 11.1(a) of the Amended and
Restated Research and Development Agreement.

 

“Program Option Closing Date” has the meaning set forth in Section 11.1(d) of
the Amended and Restated Research and Development Agreement.

 

“Program Option Exercise Date” has the meaning set forth in Section 11.1(b) of
the Amended and Restated Research and Development Agreement.

 

“Program Option Exercise Notice” has the meaning set forth in Section 11.1(b) of
the Amended and Restated Research and Development Agreement.

 

“Program Option Exercise Price” has the meaning set forth in Section 11.1(c) of
the Amended and Restated Research and Development Agreement.

 

“Program Option Period” has the meaning set forth in Section 11.1(a) of the
Amended and Restated Research and Development Agreement.

 

“Programs” means those certain clinical programs pursuing indications for XL647,
XL784, and XL999 in accordance with the Development Plan (each a “Program”).

 

“Protocol” means a written protocol that meets the substantive requirements of
Section 6 of the ICH Guideline for Good Clinical Practice as adopted by the FDA,
effective May 9, 1997 and is included within the Clinical Plan or later modified
or added to the Clinical Plan pursuant to Section 4.2 of the Amended and
Restated Research and Development Agreement.

 

“Public Companies” has the meaning set forth in Section 5(e) of the Purchase
Option Agreement.

 

“Purchase Option” has the meaning set forth in Section 1(a) of the Purchase
Option Agreement.

 

“Purchase Option Agreement” means this Purchase Option Agreement dated as of
June 9, 2005, among Exelixis, Holdings and Symphony Evolution.

 

“Purchase Option Closing Date” has the meaning set forth in Section 2(a) of the
Purchase Option Agreement.

 

“Purchase Option Dispute Notice” has the meaning set forth in Section 2(b) of
the Purchase Option Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Purchase Option Exercise Date” has the meaning set forth in Section 2(a) of the
Purchase Option Agreement.

 

“Purchase Option Exercise Notice” has the meaning set forth in Section 2(a) of
the Purchase Option Agreement.

 

“Purchase Option Period” has the meaning set forth in Section 1(c)(iii) of the
Purchase Option Agreement.

 

“Purchase Price” has the meaning set forth in Section 2(b) of the Purchase
Option Agreement.

 

“QA Audits” has the meaning set forth in Section 6.6 of the Amended and Restated
Research and Development Agreement.

 

“Quarterly Meeting” has the meaning set forth in Paragraph 6 of Annex B of the
Amended and Restated Research and Development Agreement.

 

“Regents” has the meaning set forth in Section 3.1 of the Novated and Restated
Technology License Agreement.

 

“Regents Agreement” has the meaning set forth in Section 3.1 of the Novated and
Restated Technology License Agreement.

 

“Regents Claims” has the meaning set forth in Annex C of the Novated and
Restated Technology License Agreement.

 

“Regents Indemnitees” has the meaning set forth in Annex C of the Novated and
Restated Technology License Agreement.

 

“Regents Technology” has the meaning set forth in Annex C of the Novated and
Restated Technology License Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the Closing Date, between Exelixis and Holdings.

 

“Registration Statement” has the meaning set forth in Section 1(b) of the
Registration Rights Agreement.

 

“Regulatory Authority” means the United States Food and Drug Administration, or
any successor agency in the United States, or any health regulatory
authority(ies) in any other country that is a counterpart to the FDA and has
responsibility for granting registrations or other regulatory approval for the
marketing, manufacture, storage, sale or use of drugs in such other country.

 

“Regulatory Allocation” has the meaning set forth in Section 3.06 of the
Holdings LLC Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Regulatory Files” means any IND, NDA or any other filings filed with any
Regulatory Authority with respect to XL647, XL784, XL999 or the Programs.

 

“Removed Director” has the meaning set forth in Section 3.01(h)(i) of the
Holdings LLC Agreement.

 

“Representative” of any Person means such Person’s shareholders, principals,
directors, officers, employees, members, managers and/or partners.

 

“Research and Development Agreement” means the Research and Development
Agreement dated as of June 9, 2005, between Exelixis and Holdings.

 

“Research Cost Sharing and Extension Agreement” means the Research Cost Sharing
and Extension Agreement dated as of June 9, 2005, between Exelixis, Holdings,
and Symphony Evolution.

 

“RRD” means RRD International, LLC, a Delaware limited liability company.

 

“RRD Indemnified Party” has the meaning set forth in Section 10(a)(i) of the
Management Services Agreement.

 

“RRD Loss” has the meaning set forth in Section 10(a)(i) of the Management
Services Agreement.

 

“Schedule K-1” has the meaning set forth in Section 9.02(a) of the Holdings LLC
Agreement.

 

“Scientific Discontinuation Event” has the meaning set forth in Section 4.2(f)
of the Amended and Restated Research and Development Agreement.

 

“SCP” means Symphony Capital Partners, L.P., a Delaware limited partnership.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shareholder” means any Person who owns any Symphony Evolution Shares.

 

“Solvent” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“SSP” means Symphony Strategic Partners, LLC, a Delaware limited liability
company.

 

“Stock Payment Date” has the meaning set forth in Section 2 of the Subscription
Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Stock Purchase Price” has the meaning set forth in Section 2 of the
Subscription Agreement.

 

“Structurally Related Compound” means:

 

(a) with respect to XL647, any compound that is [ * ]

 

(b) with respect to XL784, any compound that is [ * ]

 

(c) with respect to XL999, any compound that is [ * ]

 

“Subcontracting Agreement” has the meaning set forth in Section 6.3 of the
Amended and Restated Research and Development Agreement.

 

“Subcontractor” has the meaning set forth in Section 6.3 of the Amended and
Restated Research and Development Agreement.

 

“Subscription Agreement” means the Subscription Agreement between Symphony
Evolution and Holdings, dated as of June 9, 2005.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency); (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company; or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Surviving Entity” means the surviving legal entity which is surviving entity to
Exelixis after giving effect to a Change of Control.

 

“Symphony Capital” means Symphony Capital LLC, a Delaware limited liability
company.

 

“Symphony Evolution” means Symphony Evolution, Inc., a Delaware corporation.

 

“Symphony Evolution Board” means the Symphony Evolution board of directors.

 

“Symphony Evolution By-laws” means the By-laws of Symphony Evolution, as adopted
by resolution of the Symphony Evolution Board on June 9, 2005.

 

“Symphony Evolution Charter” means the Amended and Restated Certificate of
Incorporation of Symphony Evolution, dated as of June 9, 2005.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Symphony Evolution Director Event” has the meaning set forth in Section
3.01(h)(i) of the Holdings LLC Agreement.

 

“Symphony Evolution Enhancements” means [ * ]

 

“Symphony Evolution Equity Securities” means the Common Stock and any other
stock or shares issued by Symphony Evolution.

 

“Symphony Evolution Loss” has the meaning set forth in Section 10(b) of the
Management Services Agreement.

 

“Symphony Evolution Securities Encumbrance” has the meaning set forth in Section
4(b)(ii) of the Purchase Option Agreement.

 

“Symphony Evolution Shares” has the meaning set forth in Section 2.02 of the
Holdings LLC Agreement.

 

“Symphony Funds” means Symphony Capital Partners, L.P., a Delaware limited
partnership, and Symphony Strategic Partners, LLC, a Delaware limited liability
company (each a “Symphony Fund”).

 

“Symphony Member” has the meaning set forth in Section 4.2(d) of the Amended and
Restated Research and Development Agreement.

 

“Tangible Materials” means [ * ].

 

“Tax Amount” has the meaning set forth in Section 4.02 of the Holdings LLC
Agreement.

 

“Technology License Agreement” means the Technology License Agreement, dated as
of June 9, 2005, between Exelixis and Holdings.

 

“Term” means the period starting on the Closing Date and ending upon the
termination or expiration of the Purchase Option Period.

 

“Territory” means the world.

 

“Third Party IP” has the meaning set forth in Section 2.9 of the Novated and
Restated Technology License Agreement.

 

“Third Party Licensor” means (a) a third party from which Exelixis has received
a license or sublicense to Licensed Intellectual Property or (b) a third party
to which Exelixis has granted a license or sublicense to the Licensed
Intellectual Property. As of the Closing Date, GlaxoSmithKline is the only Third
Party Licensor.

 

“Transfer” has for each Operative Document in which it appears the meaning set
forth in such Operative Document.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Transferee” has, for each Operative Document in which it appears, the meaning
set forth in such Operative Document.

 

“University Agreements” has the meaning set forth in Section 3.1 of the Novated
and Restated Technology License Agreement.

 

“University IP” has the meaning set forth in Section 3.1 of the Novated and
Restated Technology License Agreement.

 

“Voluntary Bankruptcy” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.

 

“Warrant Closing” has the meaning set forth in Section 2.07 of the Warrant
Purchase Agreement.

 

“Warrant Date” has the meaning set forth in Section 2.06 of the Warrant Purchase
Agreement.

 

“Warrant Purchase Agreement” means the Warrant Purchase Agreement dated as of
the Closing Date, between Exelixis and Holdings.

 

“Warrants” has the meaning set forth in Section 2.03 of the Warrant Purchase
Agreement.

 

“Warrant Share Legend” has the meaning set forth in Section 6.02 of the Warrant
Purchase Agreement.

 

“Warrant Shares” has the meaning set forth in Section 2.03 of the Warrant
Purchase Agreement.

 

“XL647” means: [ * ]

 

“XL784” means: [ * ]

 

“XL999” means: [ * ]

 

“Yale” has the meaning set forth in Section 3.1 of the Novated and Restated
Technology License Agreement.

 

“Yale Agreement” has the meaning set forth in Section 3.1 of the Novated and
Restated Technology License Agreement.

 

“Yale Claims” has the meaning set forth in Annex C of the Novated and Restated
Technology License Agreement.

 

“Yale Indemnitees” has the meaning set forth in Annex C of the Novated and
Restated Technology License Agreement.

 

“Yale Technology” has the meaning set forth in Annex C of the Novated and
Restated Technology License Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT A

 

Opinion of Cooley Godward, LLP

 

June 9, 2005

 

Symphony Evolution Holdings LLC

7361 Calhoun Place, Suite 325

Rockville, MD 20850

 

Dear Ladies and Gentlemen:

 

We have acted as counsel for Exelixis, Inc., a Delaware corporation (the
“Company”), in connection with the financing of the clinical development of
certain of the Company’s product candidates (the “Financing”). In connection
with the Financing, the Company is entering into the agreements listed on
Schedule I hereto (collectively, the “Transaction Agreements”). We are rendering
this opinion pursuant to Section 3.02(d) of the Warrant Purchase Agreement.

 

In connection with this opinion, we have examined and relied upon the
representations and warranties as to factual matters contained in and made
pursuant to the Transaction Agreements by the various parties and originals, or
copies certified to our satisfaction, of such records, documents, certificates,
opinions, memoranda and other instruments as in our judgment are necessary or
appropriate to enable us to render the opinion expressed below.

 

As to certain factual matters, we have relied upon certificates of officers of
the Company and have not sought to independently verify such matters. Where we
render an opinion “to our knowledge” or concerning an item “known to us” or our
opinion otherwise refers to our knowledge, it is based solely upon (i) an
inquiry of attorneys within this firm who have represented the Company in this
transaction, (ii) receipt of a certificate executed by an officer of the Company
covering such matters and (iii) such other investigation, if any, that we
specifically set forth herein.

 

In rendering this opinion, we have assumed: the authenticity of all documents
submitted to us as originals; the conformity to originals of all documents
submitted to us as copies; the accuracy, completeness and authenticity of
certificates of public officials; the due authorization, execution and delivery
of all documents (except the due authorization, execution and delivery by the
Company of the Transaction Agreements), where authorization, execution and
delivery are prerequisites to the effectiveness of such documents; and the
genuineness and authenticity of all signatures on original documents (except the
signatures on behalf of the Company on the Transaction Agreements). We have also
assumed: that all individuals executing and delivering documents had the legal
capacity to so execute and deliver; that the Transaction Agreements are

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

obligations binding upon the parties thereto other than the Company; that the
parties to the Transaction Agreements other than the Company have filed any
required California franchise or income tax returns and have paid any required
California franchise or income taxes; and that there are no extrinsic agreements
or understandings among the parties to the Transaction Agreements or to the
Material Agreements (as defined below) that would modify or interpret the terms
of any such agreements or the respective rights or obligations of the parties
thereunder.

 

Our opinion is expressed only with respect to the federal laws of the United
States of America and the laws of the State of California and the General
Corporation Law of the State of Delaware. We note that the parties to the
Transaction Agreements have designated the laws of the State of New York as the
laws governing the Transaction Agreements. Our opinion in paragraph 5 below as
to the validity, binding effect and enforceability of the Transaction Agreements
is premised upon the result that would obtain if a California court were to
apply the internal laws of the State of California (notwithstanding the
designation of the laws of the State of New York) to the interpretation and
enforcement of the Transaction Agreements. We express no opinion as to whether
the laws of any particular jurisdiction apply, and no opinion to the extent that
the laws of any jurisdiction other than those identified above are applicable to
the subject matter hereof.

 

We are not rendering any opinion as to any statute, rule, regulation, ordinance,
decree or decisional law relating to antitrust, banking, land use,
environmental, pension, employee benefit, tax, fraudulent conveyance, usury,
laws governing the legality of investments for regulated entities, regulations
T, U or X of the Board of Governors of the Federal Reserve System or local law.
Furthermore, we express no opinion with respect to compliance with antifraud
laws, rules or regulations relating to securities or the offer and sale thereof;
compliance with fiduciary duties by the Company’s Board of Directors or
stockholders; compliance with safe harbors for disinterested Board of Director
or stockholder approvals; compliance with state securities or blue sky laws
except as specifically set forth below; or compliance with laws that place
limitations on corporate distributions.

 

With regard to our opinion in paragraph 1 below with respect to the good
standing of the Company, we have relied solely upon a certificate of the
Secretary of State of the State of Delaware as of a recent date.

 

With regard to our opinion paragraph 3 below concerning defaults under and any
material breaches of any agreement identified on Schedule II hereto, we have
relied solely upon (i) a certificate of an officer of the Company, (ii) a list
supplied to us by the Company of material agreements to which the Company is a
party, or by which it is bound, a copy of which is attached hereto as Schedule
II (the “Material Agreements”) and (iii) an examination of the Material
Agreements in the form provided to us by the Company. We have made no further
investigation. Further, with regard to our opinion in paragraph 3 below
concerning Material Agreements, we express no opinion as to (i) financial
covenants or similar provisions therein requiring financial

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

calculations or determinations to ascertain compliance, (ii) provisions therein
relating to the occurrence of a “material adverse event” or words of similar
import or (iii) any statement or writing that may constitute parol evidence
bearing on interpretation or construction.

 

With regard to our opinion in paragraph 7 below, we express no opinion to the
extent that, notwithstanding its current reservation of shares of Common Stock,
future issuances of securities of the Company and/or antidilution adjustments to
outstanding securities of the Company may cause the Warrant Shares to be
convertible for more shares of Common Stock than the number that then remain
authorized but unissued.

 

With regard to our opinion in paragraph 8 with respect to exemption from
registration, no opinion is expressed with respect to the integration of the
offer and sale of the Warrants or the Warrant Shares with any offers or sales of
securities occurring subsequent to the date hereof.

 

With regard to our opinion in paragraph 9 below, we have based our opinion, to
the extent we consider appropriate, on Rule 3a-8 under the Investment Company
Act of 1940, as amended, and a certificate of an officer of the Company as to
compliance with each of the requirements necessary to comply with Rule 3a-8. We
have conducted no further investigation.

 

On the basis of the foregoing, in reliance thereon and with the foregoing
qualifications, we are of the opinion that:

 

1. The Company has been duly incorporated and is a validly existing corporation
in good standing under the laws of the State of Delaware.

 

2. The Company has the corporate power to execute, deliver and perform its
obligations under the Transaction Agreements. Each of the Transaction Agreements
has been duly and validly authorized, executed and delivered by the Company.

 

3. The execution and delivery of the Transaction Agreements by the Company and
the consummation of the transactions contemplated thereby that would occur at
the closing of the sale and issuance of the Warrant (as defined on Schedule I
hereto) will not, (a) violate any provision of the Company’s certificate of
incorporation or by-laws, (b) violate any governmental statute, rule or
regulation which in our experience is typically applicable to transactions of
the nature contemplated by the Transaction Agreements, (c) violate any order,
writ, judgment, injunction, decree, determination or award which has been
entered against the Company and of which we are aware or (d) constitute a
default under or a material breach of any Material Agreement, in the case of
clause (d) to the extent such default or breach would materially and adversely
affect the Company.

 

4.

All consents, approvals, authorizations or orders of, and filings, registrations
and qualifications with any U.S. Federal or California regulatory authority or
governmental

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

 

body required for the due execution or delivery by the Company of any
Transaction Agreement and the sale and issuance of the Warrant have been made or
obtained, except (a) for the filing of a Form D pursuant to Securities and
Exchange Commission Regulation D and (b) for the filing of the notice to be
filed under California Corporations Code Section 25102.1(d).

 

5. Each of the [ * ] constitutes, and, if the B Warrants and C Warrants (each as
defined in the Warrant Purchase Agreement) were to be issued at the closing of
the sale and issuance of the Warrant in accordance with the terms of the Warrant
Purchase Agreement, each of the B Warrants and the C Warrants would constitute,
a valid and binding agreement of the Company, enforceable against the Company in
accordance with its respective terms, except as rights to indemnity and
contribution under Sections 6 and 7 of the Registration Rights Agreement,
Section 10 of the Purchase Option Agreement, Article V of the Warrant Purchase
Agreement, Section 15 of the Research and Development Agreement, Section 15 of
the Amended and Restated Research and Development Agreement, Section 6 of the
Technology License Agreement, Section 6 of the Novated and Restated Technology
License Agreement, Paragraphs (c)(iv) under “Yale Agreement” in Annex C of the
Technology License Agreement, Paragraph (c)(vi) under “Regents Agreement” in
Annex C of the Technology License Agreement, Paragraph (c)(iv) under “Yale
Agreement” in Annex C of the Novated and Restated Technology License Agreement
and Paragraph (c)(vi) under “Regents Agreement” in Annex C of the Novated and
Restated Technology License Agreement may be limited by applicable laws and
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, suretyship, dissolution, moratorium, receivership
or other similar laws affecting creditors’ rights and the law of fraudulent
transfer, and subject to state law, federal law, or general equity principles
and to limitations on availability of equitable relief, including specific
performance, regardless of whether enforcement is considered in a proceeding in
equity or at law.

 

6. The offer and sale of the Warrants (as defined in the Warrant Purchase
Agreement) have been duly authorized by the Company.

 

7. The Warrant Shares (as defined in the Warrant Purchase Agreement) and,
assuming the Purchase Option (as defined in the Purchase Option Agreement) is
exercised in accordance with the Purchase Option Agreement, the Exelixis Common
Stock (as defined in the Purchase Option Agreement), when sold and issued in
accordance with the terms of the Warrants or the Purchase Option Agreement, as
applicable, will be validly issued, fully paid and non-assessable, and the
issuance of the Warrant Shares is not be subject to preemptive rights pursuant
to the General Corporation Law of the State of Delaware, the certificate of
incorporation or by-laws of the Company or similar rights to subscribe pursuant
to any Material Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

8. The offer and sale of the Warrants and Warrant Shares are and will be exempt
from the registration requirements of the Securities Act of 1933, as amended,
subject to the timely filing of a Form D pursuant to Securities and Exchange
Commission Regulation D.

 

9. The Company is not an “investment company” as defined in the Investment
Company Act of 1940, as amended.

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

This opinion is intended solely for your benefit and is not to be made available
to or be relied upon by any other person, firm, or entity without our prior
written consent.

 

Very truly yours,

 

COOLEY GODWARD LLP

 

By:

 

    /s/ Robert L. Jones

--------------------------------------------------------------------------------

   

Robert L. Jones

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

SCHEDULE I

 

LIST OF TRANSACTION AGREEMENTS

 

1. Warrant Purchase Agreement, dated as of June 9, 2005, between the Company and
Symphony Evolution Holdings LLC (the “Warrant Purchase Agreement”).

 

2. Warrant to purchase 750,000 shares of common stock of the Company, dated as
of June 9, 2005 (the “Warrant”).

 

3. Purchase Option Agreement, dated as of June 9, 2005, by and among the
Company, Symphony Evolution Holdings LLC and Symphony Evolution, Inc. (the
“Purchase Option Agreement”).

 

4. Research and Development Agreement, dated as of June 9, 2005, between the
Company and Symphony Evolution Holdings LLC (the “Research and Development
Agreement”).

 

5. Amended & Restated Research and Development Agreement, dated as of June 9,
2005, between the Company, Symphony Evolution, Inc. and Symphony Evolution
Holdings LLC (the “Amended & Restated Research and Development Agreement”).

 

6. Technology License Agreement, dated as of June 9, 2005, between the Company
and Symphony Evolution Holdings LLC (the “Technology License Agreement”).

 

7. Novated and Restated Technology License Agreement, dated as of June 9, 2005,
between the Company, Symphony Evolution, Inc. and Symphony Evolution Holdings
LLC (the “Novated and Restated Technology License Agreement”).

 

8. Confidentiality Agreement, dated as of June 9, 2005, by and among the
Company, Symphony Evolution, Inc. and Symphony Evolution Holdings LLC, Symphony
Capital Partners, L.P., Symphony Strategic Partners, LLC, Symphony Evolution
Investors, LLC, Symphony Capital LLC, RRD International, LLC, Daniel F. Hoth,
M.D., Herbert J. Conrad, and Alastair J.J. Wood, M.D. (the “Confidentiality
Agreement”).

 

9. Funding Agreement, dated as of June 9, 2005, by and among the Company,
Symphony Capital Partners, L.P., Symphony Evolution Holdings LLC and Symphony
Evolution Investors, LLC (the “Funding Agreement”).

 

10. Registration Rights Agreement, dated as of June 9, 2005, between the Company
and Symphony Evolution Holdings LLC (the “Registration Rights Agreement”).

 

11. Research Cost Sharing and Extension Agreement, dated as of June 9, 2005, by
and among the Company, Symphony Evolution Holdings LLC and Symphony Evolution,
Inc. (the “Research Cost Sharing and Extension Agreement”).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

SCHEDULE II

 

LIST OF MATERIAL AGREEMENTS

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT B

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
THE SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY STATE, AND THE SAME HAVE BEEN (OR WILL BE, WITH
RESPECT TO THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) ISSUED IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. NEITHER
THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED
UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

 

THE WARRANT EVIDENCED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER AS SET FORTH IN THE WARRANT PURCHASE AGREEMENT, DATED AS OF JUNE 9,
2005, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
ISSUER. NO REGISTRATION OF TRANSFER OF THIS WARRANT WILL BE MADE ON THE BOOKS OF
THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.

 

EXELIXIS, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

June 9, 2005

 

Void After June 9, 2010

 

THIS CERTIFIES THAT, for value received, SYMPHONY EVOLUTION HOLDINGS LLC, a
Delaware limited liability company, with its principal office at 7361 Calhoun
Place, Suite 325, Rockville, MD 20850, or its assigns (the “Holder”), is
entitled to subscribe for and purchase at the Exercise Price (as defined below)
from EXELIXIS, INC., a Delaware corporation, with its principal office at 170
Harbor Way, P.O. Box 511, South San Francisco, CA 94083 (the “Company”), up to
Seven Hundred Fifty Thousand (750,000) shares of Common Stock, par value $0.001
per share, of the Company (the “Common Stock”).

 

This Warrant is being issued pursuant to the terms of the Warrant Purchase
Agreement, dated as of June 9, 2005, between the Company and Holder (the
“Warrant Purchase Agreement”).

 

1. DEFINITIONS. As used herein, the following terms shall have the following
respective meanings:

 

1.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(a) “Exercise Period” shall mean the period commencing on the date hereof and
ending on June 9, 2010.

 

(b) “Exercise Price” shall mean $8.90 per share, subject to adjustment pursuant
to Section 4 below.

 

(c) “Exercise Shares” shall mean the shares of Common Stock issuable upon
exercise of this Warrant, subject to adjustment pursuant to the terms herein,
including but not limited to adjustment pursuant to Section 4 below.

 

2. EXERCISE OF WARRANT.

 

2.1 Generally. The rights represented by this Warrant may be exercised in whole
or in part at any time during the Exercise Period, by delivery of the following
to the Company at its address set forth above (or at such other address as it
may designate pursuant to Section 12 hereof):

 

(a) an executed Notice of Exercise in the form attached hereto;

 

(b) payment of the Exercise Price of the shares thereby subscribed for by wire
transfer or cashier’s check drawn on a United States bank to the Company, or by
means of a cashless exercise pursuant to Section 2.2; and

 

(c) this Warrant.

 

Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder as soon as practicable, but in no event
longer than 30 days, after the rights represented by this Warrant shall have
been so exercised. The Company shall, upon request of the Holder, if available
and if allowed under applicable securities laws, use its commercially reasonable
efforts to deliver any certificate or certificates required to be delivered by
the Company under this section electronically through the Depository Trust
Corporation or another established clearing corporation performing similar
functions. If this Warrant shall have been exercised in part, the Company shall,
at the time of delivery of the certificate or certificates representing Exercise
Shares, deliver to Holder a new Warrant evidencing the rights of Holder to
purchase the unpurchased Exercise Shares called for by this Warrant, which new
Warrant shall in all other respects be identical to this Warrant.

 

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price and all taxes required to be paid
by the Holder, if any, was made, irrespective of the date of delivery of such
certificate or certificates, except that, if the date of such surrender and
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the close of
business on the next succeeding date on which the stock transfer books are open.

 

2.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2.2 Cashless Exercise. Notwithstanding any provisions herein to the contrary, if
the fair market value of one share of Common Stock is greater than the Exercise
Price (at the date of calculation as set forth below), in lieu of exercising
this Warrant by payment of cash, the Holder may elect to receive shares equal to
the value (as determined below) of this Warrant (or the portion thereof being
exercised) by surrender of this Warrant together with the properly endorsed
Notice of Exercise, in which event the Company shall issue to the Holder a
number of shares of Common Stock computed using the following formula:

 

X = Y (A-B)

            A

 

Where X = the number of shares of Common Stock to be issued to the Holder

 

Y =

   the number of shares of Common Stock purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being exercised (at the date of such calculation)

A =

   the fair market value of one share of Common Stock (at the date of such
calculation)

B =

   Exercise Price (as adjusted to the date of such calculation)

 

For purposes of the above calculation, the fair market value of one share of
Common Stock shall equal the average closing price of the Common Stock, as
reported in the Wall Street Journal, on the NASDAQ National Market, or other
national exchange that is then the primary exchange on which the Common Stock is
listed (the “the Principal Market”), for the 30 trading days immediately
preceding the second trading day prior to the date on which the Holder delivers
to the Company an executed Notice of Exercise in the form attached hereto. If
the Common Stock is not quoted on the NASDAQ National Market, or listed on
another national exchange, the fair market value of one share of Common Stock
shall be determined by the Company’s Board of Directors in good faith.

 

2.3 Legend. All certificates evidencing the shares to be issued to the Holder
may bear the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE,
AND THE SAME HAVE BEEN ISSUED IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. SUCH SHARES MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED
UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AS SET FORTH IN THE WARRANT PURCHASE AGREEMENT, DATED AS OF JUNE 9,
2005, COPIES OF WHICH ARE ON

 

3.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE ISSUER. NO REGISTRATION OF
TRANSFER OF THESE SHARES WILL BE MADE ON THE BOOKS OF THE ISSUER UNLESS AND
UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.”

 

2.4 Charges, Taxes and Expenses. Issuance of certificates for Exercise Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Exercise Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

 

3. COVENANTS OF THE COMPANY.

 

3.1 No Impairment. Except and to the extent as waived or consented to by the
Holder, the Company will at all times in good faith assist in the carrying out
of all the provisions of this Warrant and in the taking of all such action as
may be necessary or appropriate in order to protect the exercise rights of the
Holder against impairment.

 

3.2 Notices of Record Date. If at any time:

 

(a) the Company shall take a record of the holders of Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right (other than with respect to any equity or equity equivalent security
issued pursuant to a rights plan adopted by the Company’s Board of Directors);

 

(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company; or

 

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to Holder (i) at
least 10 days’ prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, recapitalization,
consolidation, merger, sale, transfer, disposition, dissolution, liquidation or
winding up and (ii) in the case of any such reorganization, reclassification,
recapitalization, consolidation, merger, sale, transfer, disposition,
dissolution, liquidation or winding up, at least 10 days’ prior written notice
of the date on which the same shall take place. Such notice in accordance with
the foregoing clause also shall specify the date on which the

 

4.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

holders of Common Stock shall be entitled to any such dividend, distribution or
right, and the amount and character thereof.

 

4. ADJUSTMENT OF EXERCISE PRICE. In the event of changes in the outstanding
Common Stock by reason of stock dividends, split-ups, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations or the like, the number and class of shares
available under this Warrant in the aggregate and the Exercise Price shall be
correspondingly adjusted to give the Holder of this Warrant, on exercise for the
same aggregate Exercise Price, the total number, class and kind of shares as the
Holder would have owned had the Warrant been exercised prior to the event and
had the Holder continued to hold such shares until after the event requiring
adjustment. The form of this Warrant need not be changed because of any
adjustment in the number of Exercise Shares subject to this Warrant.

 

5. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant, including as a consequence of any adjustment pursuant hereto. If
the exercise would result in the issuance of a fractional share, the Company
shall, in lieu of issuance of any fractional share, pay the Holder otherwise
entitled to such fraction a sum in cash equal to the product resulting from
multiplying the then current fair market value of an Exercise Share (determined
as provided in Section 2.2 hereof) by such fraction; provided, however, that the
Company may elect in its sole discretion to issue the next higher number of full
shares of Common Stock by issuing a full share with respect to such fractional
share.

 

6. CORPORATE TRANSACTIONS. In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock), or sell,
transfer or otherwise dispose of all or substantially all its property, assets
or business and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation (“Other Property”), are to be received by
or distributed to the holders of the Common Stock, then the Holder shall have
the right thereafter to receive, upon exercise of this Warrant, the number of
shares of common stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and Other Property receivable upon
or as a result of such reorganization, reclassification, merger, consolidation
or disposition of assets by a Holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such event. For purposes
of this Section 6, “common stock of the successor or acquiring corporation”
shall include stock of such corporation of any class which is not preferred as
to dividends or assets over any other class of stock of such corporation and
which is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The

 

5.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

foregoing provisions of this Section 6 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

 

7. NOTICE OF ADJUSTMENT. Whenever the number of Exercise Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder at the address of such Holder appearing on the
books of the Company, which notice shall state the number of Exercise Shares
(and other securities or property) purchasable upon the exercise of this Warrant
and the Exercise Price of such Exercise Shares (and other securities or
property) after such adjustment, setting forth a brief statement of the facts
requiring such adjustment and setting forth the computation by which such
adjustment was made.

 

8. ORDERLY SALE. This Warrant and the Exercise Shares are subject to the
provisions of Section 6.05 of the Warrant Purchase Agreement.

 

9. NO STOCKHOLDER RIGHTS. This Warrant does not entitle the Holder to any voting
rights or other rights as a stockholder of the Company prior to the exercise
hereof. Upon the exercise of this Warrant in accordance with Section 2, the
Exercise Shares so purchased shall be and be deemed to be issued to such Holder
as the record owner of such shares as of the close of business on the date of
such exercise.

 

10. TRANSFER OF WARRANT. Subject to applicable laws, the restriction on transfer
set forth on the first page of this Warrant and the provisions of Article VI of
the Warrant Purchase Agreement, this Warrant and all rights hereunder are
transferable by the Holder, in person or by duly authorized attorney, upon
delivery of this Warrant, the Assignment Form attached hereto and funds
sufficient to pay any transfer taxes payable upon the making of such transfer,
to any transferee designated by Holder. Upon such surrender and, if required,
such payment, the Company shall execute and deliver a new Warrant or Warrants in
the name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Exercise Shares without having a
new Warrant issued. The Company may require, as a condition of allowing a
transfer (i) that the Holder or transferee of this Warrant, as the case may be,
furnish to the Company a written opinion of counsel (which opinion shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that such transfer may be made without registration
under the Securities Act and under applicable state securities or blue sky laws,
(ii) that the holder or transferee execute and deliver to the Company an
investment letter in form and substance acceptable to the Company, (iii) that
the transferee be an “accredited investor” as defined in Rule 501(a) promulgated
under the Securities Act and (iv) the transferee agree in writing to be bound by
the terms of this Warrant and the Warrant Purchase Agreement as if an original
signatory thereto.

 

11. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or

 

6.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.

 

12. NOTICES, ETC. Any notice, request, demand, waiver, consent, approval or
other communication that is required or permitted to be given hereto shall be in
writing and shall be deemed given only if delivered to the applicable party
personally or sent to the party by facsimile transmission (promptly followed by
a hard-copy delivered in accordance with this Section 12), by next business day
delivery by a nationally recognized courier service, or by registered or
certified mail (return receipt requested), with postage and registration or
certification fees thereon prepaid, addressed to the party at its address set
forth in the Warrant Purchase Agreement, or at such other address as the Company
or Holder may designate by ten (10) days advance written notice to the other
party hereto.

 

13. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

14. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York.

 

15. SATURDAYS, SUNDAYS, HOLIDAYS, ETC. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

 

16. AMENDMENT. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

 

17. SUCCESSORS AND ASSIGNS. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder.

 

18. HEADINGS. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

7.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of June 9, 2005.

 

EXELIXIS, INC.

By:

 

--------------------------------------------------------------------------------

   

Name: Christoph Pereira

   

Title: Vice President, Legal Affairs and Secretary

 

8.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO: EXELIXIS, INC.

 

(1)    ¨    The undersigned hereby elects to purchase              shares of
Common Stock of EXELIXIS, INC. (the “Company”) pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.

 

¨    The undersigned hereby elects to purchase              shares of Common
Stock of EXELIXIS, INC. (the “Company”) pursuant to the terms of the net
exercise provisions set forth in Section 2.2 of the attached Warrant, and shall
tender payment of all applicable transfer taxes, if any.

 

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

--------------------------------------------------------------------------------

(Name)  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Address)

 

(ii) (3) The undersigned represents that:

 

(A) It is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).

 

(B) It has relied completely on the advice of, or has consulted with or has had
the opportunity to consult with, its own personal tax, investment, legal or
other advisors and has not relied on the Company or any of its affiliates for
advice.

 

(C) It has been advised and understands that the offer and sale of the attached
Warrant and the shares of Common Stock issued upon exercise of the Warrant (the
“Warrant Shares”) have not been registered under the Securities Act. It is able
to bear the economic risk of such investment for an indefinite period and to
afford a complete loss thereof.

 

(D) It is acquiring the Warrant Shares solely for its own account for investment
purposes as a principal and not with a view to the resale of all or any part
thereof. It agrees that the Warrant Shares may not be resold (1) without
registration thereof under the Securities Act (unless an exemption from such
registration is available), or (2) in violation of any law. It acknowledges that
the Company is not required to register the Warrant Shares under the Securities

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Act. It is not and will not be an underwriter within the meaning of Section
2(11) of the Securities Act with respect to the Warrant Shares.

 

(E) No person or entity acting on behalf of, or under the authority of, the
undersigned is or will be entitled to any broker’s, finder’s, or similar fees or
commission payable by the Company or any of its affiliates.

 

--------------------------------------------------------------------------------

      

--------------------------------------------------------------------------------

(Date)

       (Signature)         

 

--------------------------------------------------------------------------------

         (Print name)

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form

and supply required information. Do not use this

form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:                                     
                                        
                                        
                                        
                                        
                                                

(Please Print)

 

Address:                                     
                                        
                                        
                                        
                                        
                                            

(Please Print)

 

Dated:                     , 2        

 

Holder’s

Signature:                                     
                                        
                                        
                                        
                                                                       

Holder’s

Address:                                     
                                        
                                        
                                        
                                                                         

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF “B” WARRANT

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
THE SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY STATE, AND THE SAME HAVE BEEN (OR WILL BE, WITH
RESPECT TO THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) ISSUED IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. NEITHER
THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED
UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

 

THE WARRANT EVIDENCED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER AS SET FORTH IN THE WARRANT PURCHASE AGREEMENT, DATED AS OF JUNE 9,
2005, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
ISSUER. NO REGISTRATION OF TRANSFER OF THIS WARRANT WILL BE MADE ON THE BOOKS OF
THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.

 

EXELIXIS, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

                     , 2006

 

Void After June 9, 2010

 

THIS CERTIFIES THAT, for value received, SYMPHONY EVOLUTION HOLDINGS LLC, a
Delaware limited liability company, with its principal office at 7361 Calhoun
Place, Suite 325, Rockville, MD 20850, or its assigns (the “Holder”), is
entitled to subscribe for and purchase at the Exercise Price (as defined below)
from EXELIXIS, INC., a Delaware corporation, with its principal office at 170
Harbor Way, P.O. Box 511, South San Francisco, CA 94083 (the “Company”), up to
                                     (                ) [FILL IN NUMBER OF
SHARES AT ISSUANCE BASED ON SECTION 2.02 OF WARRANT PURCHASE AGREEMENT] shares
of Common Stock, par value $0.001 per share, of the Company (the “Common
Stock”).

 

1.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

This Warrant is being issued pursuant to the terms of the Warrant Purchase
Agreement, dated as of June 9, 2005, between the Company and Holder (the
“Warrant Purchase Agreement”).

 

1. DEFINITIONS. As used herein, the following terms shall have the following
respective meanings:

 

(a) “Exercise Period” shall mean the period commencing on the date hereof and
ending on June 9, 2010.

 

(b) “Exercise Price” shall mean $8.90 per share, subject to adjustment pursuant
to Section 4 below.

 

(c) “Exercise Shares” shall mean the shares of Common Stock issuable upon
exercise of this Warrant, subject to adjustment pursuant to the terms herein,
including but not limited to adjustment pursuant to Section 4 below.

 

2. EXERCISE OF WARRANT.

 

2.1 Generally. The rights represented by this Warrant may be exercised in whole
or in part at any time during the Exercise Period, by delivery of the following
to the Company at its address set forth above (or at such other address as it
may designate pursuant to Section 12 hereof):

 

(a) an executed Notice of Exercise in the form attached hereto;

 

(b) payment of the Exercise Price of the shares thereby subscribed for by wire
transfer or cashier’s check drawn on a United States bank to the Company, or by
means of a cashless exercise pursuant to Section 2.2; and

 

(c) this Warrant.

 

Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder as soon as practicable, but in no event
longer than 30 days, after the rights represented by this Warrant shall have
been so exercised. The Company shall, upon request of the Holder, if available
and if allowed under applicable securities laws, use its commercially reasonable
efforts to deliver any certificate or certificates required to be delivered by
the Company under this section electronically through the Depository Trust
Corporation or another established clearing corporation performing similar
functions. If this Warrant shall have been exercised in part, the Company shall,
at the time of delivery of the certificate or certificates representing Exercise
Shares, deliver to Holder a new Warrant evidencing the rights of Holder to
purchase the unpurchased Exercise Shares called for by this Warrant, which new
Warrant shall in all other respects be identical to this Warrant.

 

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of

 

2.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

such shares on the date on which this Warrant was surrendered and payment of the
Exercise Price and all taxes required to be paid by the Holder, if any, was
made, irrespective of the date of delivery of such certificate or certificates,
except that, if the date of such surrender and payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of such shares at the close of business on the next succeeding
date on which the stock transfer books are open.

 

2.2 Cashless Exercise. Notwithstanding any provisions herein to the contrary, if
the fair market value of one share of Common Stock is greater than the Exercise
Price (at the date of calculation as set forth below), in lieu of exercising
this Warrant by payment of cash, the Holder may elect to receive shares equal to
the value (as determined below) of this Warrant (or the portion thereof being
exercised) by surrender of this Warrant together with the properly endorsed
Notice of Exercise, in which event the Company shall issue to the Holder a
number of shares of Common Stock computed using the following formula:

 

        X

     

=

 

Y (A-B)

--------------------------------------------------------------------------------

           

A

 

Where X = the number of shares of Common Stock to be issued to the Holder

 

  Y = the number of shares of Common Stock purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being exercised (at the date of such calculation)

 

  A = the fair market value of one share of Common Stock (at the date of such
calculation)

 

  B = Exercise Price (as adjusted to the date of such calculation)

 

For purposes of the above calculation, the fair market value of one share of
Common Stock shall equal the average closing price of the Common Stock, as
reported in the Wall Street Journal, on the NASDAQ National Market, or other
national exchange that is then the primary exchange on which the Common Stock is
listed (the “the Principal Market”), for the 30 trading days immediately
preceding the second trading day prior to the date on which the Holder delivers
to the Company an executed Notice of Exercise in the form attached hereto. If
the Common Stock is not quoted on the NASDAQ National Market, or listed on
another national exchange, the fair market value of one share of Common Stock
shall be determined by the Company’s Board of Directors in good faith.

 

2.3 Legend. All certificates evidencing the shares to be issued to the Holder
may bear the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE,
AND THE SAME HAVE BEEN ISSUED IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. SUCH SHARES MAY NOT BE SOLD,
TRANSFERRED,

 

3.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER SUCH
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AS SET FORTH IN THE WARRANT PURCHASE AGREEMENT, DATED AS OF JUNE 9,
2005, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
ISSUER. NO REGISTRATION OF TRANSFER OF THESE SHARES WILL BE MADE ON THE BOOKS OF
THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.”

 

2.4 Charges, Taxes and Expenses. Issuance of certificates for Exercise Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Exercise Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

 

3. COVENANTS OF THE COMPANY.

 

3.1 No Impairment. Except and to the extent as waived or consented to by the
Holder, the Company will at all times in good faith assist in the carrying out
of all the provisions of this Warrant and in the taking of all such action as
may be necessary or appropriate in order to protect the exercise rights of the
Holder against impairment.

 

3.2 Notices of Record Date. If at any time:

 

(a) the Company shall take a record of the holders of Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right (other than with respect to any equity or equity equivalent security
issued pursuant to a rights plan adopted by the Company’s Board of Directors);

 

(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company; or

 

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to Holder (i) at
least 10 days’ prior written notice of the date on which a record date shall be
selected for such dividend,

 

4.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

distribution or right or for determining rights to vote in respect of any such
reorganization, reclassification, recapitalization, consolidation, merger, sale,
transfer, disposition, dissolution, liquidation or winding up and (ii) in the
case of any such reorganization, reclassification, recapitalization,
consolidation, merger, sale, transfer, disposition, dissolution, liquidation or
winding up, at least 10 days’ prior written notice of the date on which the same
shall take place. Such notice in accordance with the foregoing clause also shall
specify the date on which the holders of Common Stock shall be entitled to any
such dividend, distribution or right, and the amount and character thereof.

 

4. ADJUSTMENT OF EXERCISE PRICE. In the event of changes in the outstanding
Common Stock by reason of stock dividends, split-ups, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations or the like, the number and class of shares
available under this Warrant in the aggregate and the Exercise Price shall be
correspondingly adjusted to give the Holder of this Warrant, on exercise for the
same aggregate Exercise Price, the total number, class and kind of shares as the
Holder would have owned had the Warrant been exercised prior to the event and
had the Holder continued to hold such shares until after the event requiring
adjustment. The form of this Warrant need not be changed because of any
adjustment in the number of Exercise Shares subject to this Warrant.

 

5. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant, including as a consequence of any adjustment pursuant hereto. If
the exercise would result in the issuance of a fractional share, the Company
shall, in lieu of issuance of any fractional share, pay the Holder otherwise
entitled to such fraction a sum in cash equal to the product resulting from
multiplying the then current fair market value of an Exercise Share (determined
as provided in Section 2.2 hereof) by such fraction; provided, however, that the
Company may elect in its sole discretion to issue the next higher number of full
shares of Common Stock by issuing a full share with respect to such fractional
share.

 

6. CORPORATE TRANSACTIONS. In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock), or sell,
transfer or otherwise dispose of all or substantially all its property, assets
or business and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation (“Other Property”), are to be received by
or distributed to the holders of the Common Stock, then the Holder shall have
the right thereafter to receive, upon exercise of this Warrant, the number of
shares of common stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and Other Property receivable upon
or as a result of such reorganization, reclassification, merger, consolidation
or disposition of assets by a Holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such event. For purposes
of this Section 6, “common stock of the successor or acquiring corporation”

 

5.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

shall include stock of such corporation of any class which is not preferred as
to dividends or assets over any other class of stock of such corporation and
which is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 6 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.

 

7. NOTICE OF ADJUSTMENT. Whenever the number of Exercise Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder at the address of such Holder appearing on the
books of the Company, which notice shall state the number of Exercise Shares
(and other securities or property) purchasable upon the exercise of this Warrant
and the Exercise Price of such Exercise Shares (and other securities or
property) after such adjustment, setting forth a brief statement of the facts
requiring such adjustment and setting forth the computation by which such
adjustment was made.

 

8. ORDERLY SALE. This Warrant and the Exercise Shares are subject to the
provisions of Section 6.05 of the Warrant Purchase Agreement.

 

9. NO STOCKHOLDER RIGHTS. This Warrant does not entitle the Holder to any voting
rights or other rights as a stockholder of the Company prior to the exercise
hereof. Upon the exercise of this Warrant in accordance with Section 2, the
Exercise Shares so purchased shall be and be deemed to be issued to such Holder
as the record owner of such shares as of the close of business on the date of
such exercise.

 

10. TRANSFER OF WARRANT. Subject to applicable laws, the restriction on transfer
set forth on the first page of this Warrant and the provisions of Article VI of
the Warrant Purchase Agreement, this Warrant and all rights hereunder are
transferable by the Holder, in person or by duly authorized attorney, upon
delivery of this Warrant, the Assignment Form attached hereto and funds
sufficient to pay any transfer taxes payable upon the making of such transfer,
to any transferee designated by Holder. Upon such surrender and, if required,
such payment, the Company shall execute and deliver a new Warrant or Warrants in
the name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Exercise Shares without having a
new Warrant issued. The Company may require, as a condition of allowing a
transfer (i) that the Holder or transferee of this Warrant, as the case may be,
furnish to the Company a written opinion of counsel (which opinion shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that such transfer may be made without registration
under the Securities Act and under applicable state securities or blue sky laws,
(ii) that the holder or transferee execute and deliver to the Company an
investment letter in form and substance acceptable to the Company, (iii) that
the

 

6.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

transferee be an “accredited investor” as defined in Rule 501(a) promulgated
under the Securities Act and (iv) the transferee agree in writing to be bound by
the terms of this Warrant and the Warrant Purchase Agreement as if an original
signatory thereto.

 

11. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.

 

12. NOTICES, ETC. Any notice, request, demand, waiver, consent, approval or
other communication that is required or permitted to be given hereto shall be in
writing and shall be deemed given only if delivered to the applicable party
personally or sent to the party by facsimile transmission (promptly followed by
a hard-copy delivered in accordance with this Section 12), by next business day
delivery by a nationally recognized courier service, or by registered or
certified mail (return receipt requested), with postage and registration or
certification fees thereon prepaid, addressed to the party at its address set
forth in the Warrant Purchase Agreement, or at such other address as the Company
or Holder may designate by ten (10) days advance written notice to the other
party hereto.

 

13. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

14. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York.

 

15. SATURDAYS, SUNDAYS, HOLIDAYS, ETC. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

 

16. AMENDMENT. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

 

17. SUCCESSORS AND ASSIGNS. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder.

 

18. HEADINGS. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

7.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of                          , 2006.

 

EXELIXIS, INC.

By:                                                                  

Name:                                                             

Title:                                                               

 

8.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO: EXELIXIS, INC.

 

(1) ¨ The undersigned hereby elects to purchase                      shares of
Common Stock of EXELIXIS, INC. (the “Company”) pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.

 

¨ The undersigned hereby elects to purchase                      shares of
Common Stock of EXELIXIS, INC. (the “Company”) pursuant to the terms of the net
exercise provisions set forth in Section 2.2 of the attached Warrant, and shall
tender payment of all applicable transfer taxes, if any.

 

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

 

--------------------------------------------------------------------------------

(Name)

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Address)

 

(iii) (3) The undersigned represents that:

 

(A) It is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).

 

(B) It has relied completely on the advice of, or has consulted with or has had
the opportunity to consult with, its own personal tax, investment, legal or
other advisors and has not relied on the Company or any of its affiliates for
advice.

 

(C) It has been advised and understands that the offer and sale of the attached
Warrant and the shares of Common Stock issued upon exercise of the Warrant (the
“Warrant Shares”) have not been registered under the Securities Act. It is able
to bear the economic risk of such investment for an indefinite period and to
afford a complete loss thereof.

 

(D) It is acquiring the Warrant Shares solely for its own account for investment
purposes as a principal and not with a view to the resale of all or any part
thereof. It agrees that the Warrant Shares may not be resold (1) without
registration thereof under the Securities Act (unless an exemption from such
registration is available), or (2) in violation of any law. It acknowledges that
the Company is not required to register the Warrant Shares under the Securities

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Act. It is not and will not be an underwriter within the meaning of Section
2(11) of the Securities Act with respect to the Warrant Shares.

 

(E) No person or entity acting on behalf of, or under the authority of, the
undersigned is or will be entitled to any broker’s, finder’s, or similar fees or
commission payable by the Company or any of its affiliates.

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

(Date)

  (Signature)    

--------------------------------------------------------------------------------

(Print name)

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form

and supply required information. Do not use this

form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:                                     
                                        
                                        
                                        
                                        
                                                 (Please Print)
Address:                                     
                                        
                                        
                                        
                                        
                                             (Please Print) Dated:
                    , 2             Holder’s Signature:
                                        
                                                  Holder’s Address:
                                        
                                                   

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF “C” WARRANT

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
THE SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY STATE, AND THE SAME HAVE BEEN (OR WILL BE, WITH
RESPECT TO THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) ISSUED IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. NEITHER
THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED
UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

 

THE WARRANT EVIDENCED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER AS SET FORTH IN THE WARRANT PURCHASE AGREEMENT, DATED AS OF JUNE 9,
2005, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
ISSUER. NO REGISTRATION OF TRANSFER OF THIS WARRANT WILL BE MADE ON THE BOOKS OF
THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.

 

EXELIXIS, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

                 , 2009

 

Void After                  , 2014

 

THIS CERTIFIES THAT, for value received, SYMPHONY EVOLUTION HOLDINGS LLC, a
Delaware limited liability company, with its principal office at 7361 Calhoun
Place, Suite 325, Rockville, MD 20850, or its assigns (the “Holder”), is
entitled to subscribe for and purchase at the Exercise Price (as defined below)
from EXELIXIS, INC., a Delaware corporation, with its principal office at 170
Harbor Way, P.O. Box 511, South San Francisco, CA 94083 (the “Company”), up to
                                         (            ) [FILL IN NUMBER OF
SHARES AT ISSUANCE BASED ON SECTION 2.03 OF WARRANT PURCHASE AGREEMENT] shares
of Common Stock, par value $0.001 per share, of the Company (the “Common
Stock”).

 

1.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

This Warrant is being issued pursuant to the terms of the Warrant Purchase
Agreement, dated as of June 9, 2005, between the Company and Holder (the
“Warrant Purchase Agreement”).

 

1. DEFINITIONS. As used herein, the following terms shall have the following
respective meanings:

 

(a) “Exercise Period” shall mean the period commencing on the date hereof and
ending on              [FILL IN DATE 5 YEARS AFTER ISSUANCE DATE].

 

(b) “Exercise Price” shall mean $             [FILL IN AT ISSUANCE DATE BASED ON
SECTION 2.03 OF WARRANT PURCHASE AGREEMENT] per share, subject to adjustment
pursuant to Section 4 below.

 

(c) “Exercise Shares” shall mean the shares of Common Stock issuable upon
exercise of this Warrant, subject to adjustment pursuant to the terms herein,
including but not limited to adjustment pursuant to Section 4 below.

 

2. EXERCISE OF WARRANT.

 

2.1 Generally. The rights represented by this Warrant may be exercised in whole
or in part at any time during the Exercise Period, by delivery of the following
to the Company at its address set forth above (or at such other address as it
may designate pursuant to Section 12 hereof):

 

(a) an executed Notice of Exercise in the form attached hereto;

 

(b) payment of the Exercise Price of the shares thereby subscribed for by wire
transfer or cashier’s check drawn on a United States bank to the Company, or by
means of a cashless exercise pursuant to Section 2.2; and

 

(c) this Warrant.

 

Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder as soon as practicable, but in no event
longer than 30 days, after the rights represented by this Warrant shall have
been so exercised. The Company shall, upon request of the Holder, if available
and if allowed under applicable securities laws, use its commercially reasonable
efforts to deliver any certificate or certificates required to be delivered by
the Company under this section electronically through the Depository Trust
Corporation or another established clearing corporation performing similar
functions. If this Warrant shall have been exercised in part, the Company shall,
at the time of delivery of the certificate or certificates representing Exercise
Shares, deliver to Holder a new Warrant evidencing the rights of Holder to
purchase the unpurchased Exercise Shares called for by this Warrant, which new
Warrant shall in all other respects be identical to this Warrant.

 

2.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price and all taxes required to be paid
by the Holder, if any, was made, irrespective of the date of delivery of such
certificate or certificates, except that, if the date of such surrender and
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the close of
business on the next succeeding date on which the stock transfer books are open.

 

2.2 Cashless Exercise. Notwithstanding any provisions herein to the contrary, if
the fair market value of one share of Common Stock is greater than the Exercise
Price (at the date of calculation as set forth below), in lieu of exercising
this Warrant by payment of cash, the Holder may elect to receive shares equal to
the value (as determined below) of this Warrant (or the portion thereof being
exercised) by surrender of this Warrant together with the properly endorsed
Notice of Exercise, in which event the Company shall issue to the Holder a
number of shares of Common Stock computed using the following formula:

 

        X

     

=

 

Y (A-B)

--------------------------------------------------------------------------------

           

A

 

Where X = the number of shares of Common Stock to be issued to the Holder

 

  Y = the number of shares of Common Stock purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being exercised (at the date of such calculation)

 

  A = the fair market value of one share of Common Stock (at the date of such
calculation)

 

  B = Exercise Price (as adjusted to the date of such calculation)

 

For purposes of the above calculation, the fair market value of one share of
Common Stock shall equal the average closing price of the Common Stock, as
reported in the Wall Street Journal, on the NASDAQ National Market, or other
national exchange that is then the primary exchange on which the Common Stock is
listed (the “the Principal Market”), for the 30 trading days immediately
preceding the second trading day prior to the date on which the Holder delivers
to the Company an executed Notice of Exercise in the form attached hereto. If
the Common Stock is not quoted on the NASDAQ National Market, or listed on
another national exchange, the fair market value of one share of Common Stock
shall be determined by the Company’s Board of Directors in good faith.

 

2.3 Legend. All certificates evidencing the shares to be issued to the Holder
may bear the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE,
AND THE SAME HAVE BEEN ISSUED IN

 

3.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH
LAWS. SUCH SHARES MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER SUCH SECURITIES LAWS, PURSUANT
TO REGISTRATION OR EXEMPTION THEREFROM.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AS SET FORTH IN THE WARRANT PURCHASE AGREEMENT, DATED AS OF JUNE 9,
2005, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
ISSUER. NO REGISTRATION OF TRANSFER OF THESE SHARES WILL BE MADE ON THE BOOKS OF
THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.”

 

2.4 Charges, Taxes and Expenses. Issuance of certificates for Exercise Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Exercise Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

 

3. COVENANTS OF THE COMPANY.

 

3.1 No Impairment. Except and to the extent as waived or consented to by the
Holder, the Company will at all times in good faith assist in the carrying out
of all the provisions of this Warrant and in the taking of all such action as
may be necessary or appropriate in order to protect the exercise rights of the
Holder against impairment.

 

3.2 Notices of Record Date. If at any time:

 

(a) the Company shall take a record of the holders of Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right (other than with respect to any equity or equity equivalent security
issued pursuant to a rights plan adopted by the Company’s Board of Directors);

 

(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company; or

 

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

4.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

then, in any one or more of such cases, the Company shall give to Holder (i) at
least 10 days’ prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, recapitalization,
consolidation, merger, sale, transfer, disposition, dissolution, liquidation or
winding up and (ii) in the case of any such reorganization, reclassification,
recapitalization, consolidation, merger, sale, transfer, disposition,
dissolution, liquidation or winding up, at least 10 days’ prior written notice
of the date on which the same shall take place. Such notice in accordance with
the foregoing clause also shall specify the date on which the holders of Common
Stock shall be entitled to any such dividend, distribution or right, and the
amount and character thereof.

 

4. ADJUSTMENT OF EXERCISE PRICE. In the event of changes in the outstanding
Common Stock by reason of stock dividends, split-ups, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations or the like, the number and class of shares
available under this Warrant in the aggregate and the Exercise Price shall be
correspondingly adjusted to give the Holder of this Warrant, on exercise for the
same aggregate Exercise Price, the total number, class and kind of shares as the
Holder would have owned had the Warrant been exercised prior to the event and
had the Holder continued to hold such shares until after the event requiring
adjustment. The form of this Warrant need not be changed because of any
adjustment in the number of Exercise Shares subject to this Warrant.

 

5. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant, including as a consequence of any adjustment pursuant hereto. If
the exercise would result in the issuance of a fractional share, the Company
shall, in lieu of issuance of any fractional share, pay the Holder otherwise
entitled to such fraction a sum in cash equal to the product resulting from
multiplying the then current fair market value of an Exercise Share (determined
as provided in Section 2.2 hereof) by such fraction; provided, however, that the
Company may elect in its sole discretion to issue the next higher number of full
shares of Common Stock by issuing a full share with respect to such fractional
share.

 

6. CORPORATE TRANSACTIONS. In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock), or sell,
transfer or otherwise dispose of all or substantially all its property, assets
or business and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation (“Other Property”), are to be received by
or distributed to the holders of the Common Stock, then the Holder shall have
the right thereafter to receive, upon exercise of this Warrant, the number of
shares of common stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and Other Property receivable upon
or as a result of such reorganization, reclassification, merger, consolidation
or disposition of assets by a Holder of the number of shares of Common

 

5.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Stock for which this Warrant is exercisable immediately prior to such event. For
purposes of this Section 6, “common stock of the successor or acquiring
corporation” shall include stock of such corporation of any class which is not
preferred as to dividends or assets over any other class of stock of such
corporation and which is not subject to redemption and shall also include any
evidences of indebtedness, shares of stock or other securities which are
convertible into or exchangeable for any such stock, either immediately or upon
the arrival of a specified date or the happening of a specified event and any
warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 6 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

 

7. NOTICE OF ADJUSTMENT. Whenever the number of Exercise Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder at the address of such Holder appearing on the
books of the Company, which notice shall state the number of Exercise Shares
(and other securities or property) purchasable upon the exercise of this Warrant
and the Exercise Price of such Exercise Shares (and other securities or
property) after such adjustment, setting forth a brief statement of the facts
requiring such adjustment and setting forth the computation by which such
adjustment was made.

 

8. ORDERLY SALE. This Warrant and the Exercise Shares are subject to the
provisions of Section 6.05 of the Warrant Purchase Agreement.

 

9. NO STOCKHOLDER RIGHTS. This Warrant does not entitle the Holder to any voting
rights or other rights as a stockholder of the Company prior to the exercise
hereof. Upon the exercise of this Warrant in accordance with Section 2, the
Exercise Shares so purchased shall be and be deemed to be issued to such Holder
as the record owner of such shares as of the close of business on the date of
such exercise.

 

10. TRANSFER OF WARRANT. Subject to applicable laws, the restriction on transfer
set forth on the first page of this Warrant and the provisions of Article VI of
the Warrant Purchase Agreement, this Warrant and all rights hereunder are
transferable by the Holder, in person or by duly authorized attorney, upon
delivery of this Warrant, the Assignment Form attached hereto and funds
sufficient to pay any transfer taxes payable upon the making of such transfer,
to any transferee designated by Holder. Upon such surrender and, if required,
such payment, the Company shall execute and deliver a new Warrant or Warrants in
the name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Exercise Shares without having a
new Warrant issued. The Company may require, as a condition of allowing a
transfer (i) that the Holder or transferee of this Warrant, as the case may be,
furnish to the Company a written opinion of counsel (which opinion shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that such transfer may be made without registration
under the Securities Act and under applicable state securities or blue

 

6.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

sky laws, (ii) that the holder or transferee execute and deliver to the Company
an investment letter in form and substance acceptable to the Company, (iii) that
the transferee be an “accredited investor” as defined in Rule 501(a) promulgated
under the Securities Act and (iv) the transferee agree in writing to be bound by
the terms of this Warrant and the Warrant Purchase Agreement as if an original
signatory thereto.

 

11. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.

 

12. NOTICES, ETC. Any notice, request, demand, waiver, consent, approval or
other communication that is required or permitted to be given hereto shall be in
writing and shall be deemed given only if delivered to the applicable party
personally or sent to the party by facsimile transmission (promptly followed by
a hard-copy delivered in accordance with this Section 12), by next business day
delivery by a nationally recognized courier service, or by registered or
certified mail (return receipt requested), with postage and registration or
certification fees thereon prepaid, addressed to the party at its address set
forth in the Warrant Purchase Agreement, or at such other address as the Company
or Holder may designate by ten (10) days advance written notice to the other
party hereto.

 

13. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

14. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York.

 

15. SATURDAYS, SUNDAYS, HOLIDAYS, ETC. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

 

16. AMENDMENT. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

 

17. SUCCESSORS AND ASSIGNS. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder.

 

18. HEADINGS. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

7.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of                          , 2009.

 

EXELIXIS, INC.

By:                                      
                                            

Name:                                     
                                        

Title:                                     
                                          

 

 

8.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO: EXELIXIS, INC.

 

(1)    ¨ The undersigned hereby elects to purchase              shares of Common
Stock of EXELIXIS, INC. (the “Company”) pursuant to the terms of the attached
Warrant, and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.

 

¨ The undersigned hereby elects to purchase              shares of Common Stock
of EXELIXIS, INC. (the “Company”) pursuant to the terms of the net exercise
provisions set forth in Section 2.2 of the attached Warrant, and shall tender
payment of all applicable transfer taxes, if any.

 

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

 

--------------------------------------------------------------------------------

(Name)  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Address)

 

(iv) (3) The undersigned represents that:

 

(A) It is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).

 

(B) It has relied completely on the advice of, or has consulted with or has had
the opportunity to consult with, its own personal tax, investment, legal or
other advisors and has not relied on the Company or any of its affiliates for
advice.

 

(C) It has been advised and understands that the offer and sale of the attached
Warrant and the shares of Common Stock issued upon exercise of the Warrant (the
“Warrant Shares”) have not been registered under the Securities Act. It is able
to bear the economic risk of such investment for an indefinite period and to
afford a complete loss thereof.

 

(D) It is acquiring the Warrant Shares solely for its own account for investment
purposes as a principal and not with a view to the resale of all or any part
thereof. It agrees that the Warrant Shares may not be resold (1) without
registration thereof under the Securities Act (unless an exemption from such
registration is available), or (2) in violation of any law. It acknowledges that
the Company is not required to register the Warrant Shares under the Securities

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Act. It is not and will not be an underwriter within the meaning of Section
2(11) of the Securities Act with respect to the Warrant Shares.

 

(E) No person or entity acting on behalf of, or under the authority of, the
undersigned is or will be entitled to any broker’s, finder’s, or similar fees or
commission payable by the Company or any of its affiliates.

 

 

--------------------------------------------------------------------------------

      

--------------------------------------------------------------------------------

(Date)

      

(Signature)

 

        

--------------------------------------------------------------------------------

         (Print name)

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form

and supply required information. Do not use this

form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:                                     
                                        
                                        
                                        
                                        
                                                

(Please Print)

 

Address:                                     
                                        
                                        
                                        
                                        
                                            

(Please Print)

 

Dated:                     , 2        

Holder’s

Signature:                                     
                                        
                                        
                                        
                                                                

Holder’s

Address:                                     
                                        
                                        
                                        
                                                                  

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.